UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K [ X ] Annual report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2010 or [] Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number: 001-31792 CNO Financial Group, Inc. Delaware 75-3108137 State of Incorporation IRS Employer Identification No. 11825 N. Pennsylvania Street Carmel, Indiana46032 (317) 817-6100 Address of principal executive offices Telephone Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of Each Exchange on which Registered Common Stock, par value $0.01 per share New York Stock Exchange Rights to purchase Series A Junior Participating Preferred Stock New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [ X ]No [] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes [] No [ X ] Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days: Yes [ X ]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [ X ] No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [ X ] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.Large accelerated filer [ X ]Accelerated filer []Non-accelerated filer [] Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):Yes [] No [ X ] At June 30, 2010, the last business day of the Registrant’s most recently completed second fiscal quarter, the aggregate market value of the Registrant’s common equity held by nonaffiliates was approximately $1,225 million. Indicate by check mark whether the Registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes []No [] Shares of common stock outstanding as of February 11, 2011:251,084,174 DOCUMENTS INCORPORATED BY REFERENCE:Portions of the Registrant’s definitive proxy statement for the 2011 annual meeting of shareholders are incorporated by reference into Part III of this report. TABLE OF CONTENTS Page PART I Item 1. Business of CNO 3 Item 1A. Risk Factors 24 Item 1B. Unresolved Staff Comments 42 Item 2. Properties 42 Item 3. Legal Proceedings 42 Executive Officers of the Registrant 43 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 44 Item 6. Selected Consolidated Financial Data 47 Item 7. Management’s Discussion and Analysis of Consolidated Financial Condition and Results of Operations 48 Item 7A. Quantitative and Qualitative Disclosures About Market Risk Item 8. Consolidated Financial Statements and Supplementary Data Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Item 9A. Controls and Procedures Item 9B. Other Information PART III Item 10. Directors, Executive Officers and Corporate Governance Item 11. Executive Compensation Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item 13. Certain Relationships and Related Transactions, and Director Independence Item 14. Principal Accountant Fees and Services PART IV Item 15. Exhibits and Financial Statement Schedules 2 PART I ITEM 1.BUSINESS OF CNO. CNO Financial Group, Inc., a Delaware corporation (“CNO”), (formerly known as Conseco, Inc. prior to its name change in May 2010) is a holding company for a group of insurance companies operating throughout the United States that develop, market and administer health insurance, annuity, individual life insurance and other insurance products.CNO became the successor to Conseco, Inc., an Indiana corporation (our “Predecessor”), in connection with our bankruptcy reorganization which became effective on September10, 2003 (the “Effective Date”).The terms “CNO Financial Group, Inc.”, the “Company”, “we”, “us”, and “our” as used in this report refer to CNO and its subsidiaries or, when the context requires otherwise, our Predecessor and its subsidiaries.Such terms, when used to describe insurance business and products, refer to the insurance business and products of CNO’s insurance subsidiaries. We focus on serving the senior and middle-income markets, which we believe are attractive, underserved, high growth markets.We sell our products through three distribution channels: career agents, independent producers (some of whom sell one or more of our product lines exclusively) and direct marketing.As of December 31, 2010, we had shareholders’ equity of $4.3 billion and assets of $31.9 billion.For the year ended December 31, 2010, we had revenues of $4.1 billion and net income of $284.6 million.See our consolidated financial statements and accompanying footnotes for additional financial information about the Company and its segments. Beginning July1, 2010, management changed the manner in which it disaggregates the Company’s operations for making operating decisions and assessing performance.As a result, the Company manages its business through the following operating segments: Bankers Life, Washington National and Colonial Penn, which are defined on the basis of product distribution; Other CNO Business, comprised primarily of products we no longer sell actively; and corporate operations, comprised of holding company activities and certain noninsurance company businesses.Our segments are described below. • Bankers Life, which markets and distributes Medicare supplement insurance, interest-sensitive life insurance, traditional life insurance, fixed annuities and long-term care insurance products to the middle-income senior market through a dedicated field force of career agents and sales managers supported by a network of community-based branch offices.The Bankers Life segment includes primarily the business of Bankers Life and Casualty Company (“Bankers Life”).Bankers Life also markets and distributes Medicare Advantage plans primarily through a distribution arrangement with Humana, Inc. (“Humana”) and Medicare Part D prescription drug plans through a distribution and reinsurance arrangement with Coventry Health Care (“Coventry”). • Washington National, which markets and distributes supplemental health (including specified disease, accident and hospital indemnity insurance products) and life insurance to middle-income consumers at home and at the worksite. These products are marketed through Performance Matters Associates, Inc. (“PMA”), a wholly owned subsidiary, and through independent marketing organizations and insurance agencies, including worksite marketing.The products being marketed are underwritten by Washington National Insurance Company (“Washington National”). • Colonial Penn, which markets primarily graded benefit and simplified issue life insurance directly to customers through television advertising, direct mail, the internet and telemarketing.The Colonial Penn segment includes primarily the business of Colonial Penn Life Insurance Company (“Colonial Penn”). • Other CNO Business, which consists of blocks of interest-sensitive life insurance, traditional life insurance, annuities, long-term care insurance and other supplemental health products.These blocks of business are not being actively marketed and were primarily issued or acquired by Conseco Life Insurance Company (“Conseco Life”) and Washington National. On November 12, 2008, CNO and CDOC, Inc. (“CDOC”), a wholly owned subsidiary of CNO, completed the transfer (the “Transfer”) of the stock of Senior Health Insurance Company of Pennsylvania (“Senior Health”) to Senior Health Care Oversight Trust, an independent trust (the “Independent Trust”) for the exclusive benefit of Senior Health’s long-term care policyholders.The Transfer was approved by the Pennsylvania Insurance Department. In connection with the Transfer, the Company entered into a $125.0 million Senior Note due November 12, 2013 (the “Senior Health Note”), payable to Senior Health.The note has a five-year maturity date; a 6 percent interest rate; and requires annual principal payments of $25.0 million.As of December 31, 2010, the principal amount outstanding under the 3 Senior Health Note was $75.0 million.As a condition of the order from the Pennsylvania Insurance Department approving the Transfer, CNO agreed that it would not pay cash dividends on its common stock while any portion of the $125.0 million note remained outstanding. OUR STRATEGIC DIRECTION Our mission is to be a premier provider of life insurance, supplemental health products and annuities to America’s middle-income consumers with a focus on seniors, while providing value to our shareholders.We believe we can accomplish this mission through the effective execution of the following strategies: • Remain Focused on the Needs of Our Senior and Middle Income Market Customers.We define our business by our target markets and not by our products.We continue to adapt our distribution, product offerings and product features to the evolving needs of our middle income and senior customers.We provide a broad range of middle market products to meet the protection needs of our customers and to provide them with longevity solutions.We are able to reach our customers through our career agents and independent agent relationships, directly, through our Colonial Penn direct distribution platform, and at work, through our worksite marketing channel. • Expand and Improve the Efficiency of our Distribution Channels.The continued development and maintenance of our distribution channels is critical to our continued sales growth.We dedicate substantial resources to the recruitment, development and retention of our Bankers Life career agents and seek to maximize their productivity by providing them with high quality leads for new business opportunities.In addition, investments in both our direct distribution platform, Colonial Penn and in PMA, have enabled us to achieve significant sales growth since 2004. • Seek Profitable Growth.We continue to pursue profitable growth opportunities in the middle income market.We focus on marketing and selling products that meet the needs of our customers, and we believe it will enable us to provide long-term value for our shareholders.As part of this strategy, we have eliminated or de-emphasized products with return characteristics that we consider to be inadequate. • Pursue Operational Efficiencies and Cost Reduction Opportunities.We seek to strengthen our competitive position with a focus on cost control and enhanced operational efficiency.Our efforts include: • improvements to our policy administration processes and procedures to reduce costs and improve customer service; • continued consolidation of policy processing systems, including conversions and elimination of systems; • streamlining administrative procedures and consolidating processes across the enterprise to reduce costs; and • eliminating expenses associated with the marketing of those products that do not meet our return objectives. • Continue to Manage and Where Possible Reduce the Risk Profile of Our Business .We actively manage the risks associated with our business and have taken several steps to reduce the risk profile of our business.In the fourth quarter of 2007, we completed a transaction to coinsure 100 percent of a block of inforce fixed index annuity and fixed annuity business sold through independent distribution.Such business was largely out of the surrender charge periods and had policyholder and other reserves of $2.8 billion.This transaction significantly reduced the asset and liability risks associated with this business.In the fourth quarter of 2008, we transferred the stock of Senior Health to the Independent Trust, eliminating our exposure to a substantial block of long-term care business previously included in our run-off segment.In 2009, we began coinsuring a significant portion of the new long-term care business written through our Bankers Life segment. These transactions have reduced our exposure to long-term care business that has led to volatile earnings in the past. We have purposefully avoided products like variable life and variable annuity contracts that we believe would expose us to risks that are not commensurate with potential profits.We plan to continue to emphasize products that are straightforward and have a lower risk profile.We believe such products meet various needs of the middle income markets we serve. 4 We will continue to manage the investment risks associated with our insurance business by: • maintaining a largely investment-grade, diversified fixed-income portfolio; • maximizing the spread between the investment income we earn and the yields we pay on investment products within acceptable levels of risk; and • continually tailoring our investment portfolio to consider expected liability durations, cash flows and other requirements. We believe that our focus on middle-income families and seniors will position us favorably to capitalize on the future growth in these markets. OTHER INFORMATION Our Predecessor was organized in 1979 as an Indiana corporation and commenced operations in 1982.Our executive offices are located at 11825 N. Pennsylvania Street, Carmel, Indiana 46032, and our telephone number is (317) 817-6100.Our annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and amendments to those reports filed or furnished pursuant to Section 13(a) or 15(d) of the Securities Exchange Act are available free of charge on our website at www.CNOinc.com as soon as reasonably practicable after they are electronically filed with, or furnished to, the Securities and Exchange Commission (the “SEC”).These filings are also available on the SEC’s website at www.sec.gov.In addition, the public may read and copy any document we file at the SEC’s Public Reference Room located at treet, NE, Room 1580, Washington, D.C. 20549.The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330.Copies of these filings are also available, without charge, from CNO Investor Relations, 11825 N. Pennsylvania Street, Carmel, IN46032. Our website also includes the charters of our Audit and Enterprise Risk Committee, Executive Committee, Governance and Strategy Committee, Human Resources and Compensation Committee and Investment Committee, as well as our Corporate Governance Operating Principles and our Code of Business Conduct and Ethics that applies to all officers, directors and employees.Copies of these documents are available free of charge on our website at www.CNOinc.com or from CNO Investor Relations at the address shown above.Within the time period specified by the SEC and the New York Stock Exchange, we will post on our website any amendment to our Code of Business Conduct and Ethics and any waiver applicable to our principal executive officer, principal financial officer or principal accounting officer. In May 2010, we filed with the New York Stock Exchange the Annual CEO Certification regarding the Company’s compliance with their Corporate Governance listing standards as required by Section 303A.12(a) of the New York Stock Exchange Listed Company Manual.In addition, we have filed as exhibits to this 2010 Form 10-K the applicable certifications of the Company’s Chief Executive Officer and Chief Financial Officer required under Section 302 of the Sarbanes-Oxley Act of 2002 regarding the Company’s public disclosures. Data in Item 1 are provided as of or for the year ended December 31, 2010 (as the context implies), unless otherwise indicated. MARKETING AND DISTRIBUTION Insurance Our insurance subsidiaries develop, market and administer health insurance, annuity, individual life insurance and other insurance products.We sell these products through three primary distribution channels: career agents, independent producers (some of whom sell one or more of our product lines exclusively) and direct marketing.We had premium collections of $3.6 billion, $4.1 billion and $4.5 billion in 2010, 2009 and 2008, respectively. Our insurance subsidiaries collectively hold licenses to market our insurance products in all fifty states, the District of Columbia, and certain protectorates of the United States.Sales to residents of the following states accounted for at least five percent of our 2010 collected premiums:Florida (7.8 percent), California (7.2 percent), Texas (6.1 percent) and Pennsylvania (6.1 percent). 5 We believe that most purchases of life insurance, accident and health insurance and annuity products occur only after individuals are contacted and solicited by an insurance agent.Accordingly, the success of our distribution system is largely dependent on our ability to attract and retain experienced and highly motivated agents.A description of our primary distribution channels is as follows: Career Agents.This agency force of over 5,100 agents and sales managers working from 145 branch offices establishes one-on-one contact with potential policyholders and promotes strong personal relationships with existing policyholders.The career agents sell primarily supplemental health and long-term care insurance policies, life insurance and annuities.In 2010, this distribution channel accounted for $2,575.2 million, or 72 percent, of our total collected premiums.These agents sell Bankers Life policies, as well as Medicare Advantage plans primarily through a distribution arrangement with Humana and Medicare Part D prescription drug plans through a distribution and reinsurance arrangement with Coventry, and typically visit the prospective policyholder’s home to conduct personalized “kitchen-table” sales presentations.After the sale of an insurance policy, the agent serves as a contact person for policyholder questions, claims assistance and additional insurance needs. Independent Producers.Independent producers are a diverse network of independent agents, insurance brokers and marketing organizations.The general agency and insurance brokerage distribution system is comprised of independent licensed agents doing business in all fifty states, the District of Columbia, and certain protectorates of the United States.In 2010, this distribution channel collected $820.8 million, or 23 percent, of our total premiums. Marketing organizations typically recruit agents by advertising our products and commission structure through direct mail advertising or through seminars for agents and brokers.These organizations bear most of the costs incurred in marketing our products.We compensate the marketing organizations by paying them a percentage of the commissions earned on new sales generated by agents recruited by such organizations.Certain of these marketing organizations are specialty organizations that have a marketing expertise or a distribution system related to a particular product or market, such as worksite and individual health products.During 1999 and 2000, we purchased three organizations that specialize in marketing and distributing health products and combined them under the name PMA.In 2010, the PMA distribution channel accounted for $228.8 million, or 6 percent, of our total collected premiums. Direct Marketing.This distribution channel is engaged primarily in the sale of graded benefit life insurance policies through Colonial Penn.In 2010, this channel accounted for $194.1 million, or 5 percent, of our total collected premiums. 6 Products The following table summarizes premium collections by major category and segment for the years ended December 31, 2010, 2009 and 2008 (dollars in millions): Total premium collections Health: Bankers Life $ $ $ Washington National Colonial Penn Other CNO Business Total health Annuities: Bankers Life Other CNO Business Total annuities Life: Bankers Life Washington National Colonial Penn Other CNO Business Total life Total premium collections $ $ $ In addition, the long-term care business included in our discontinued operations had collected premiums of $225.9 million in 2008. 7 Our insurance companies collected premiums from the following products: Health Health Premium Collections (dollars in millions) Medicare supplement: Bankers Life $ $ $ Washington National Colonial Penn Total Long-term care: Bankers Life Other CNO Business Total Prescription Drug Plan and Medicare Advantage products included in Bankers Life Health products included in Washington National Other: Bankers Life Washington National Colonial Penn .4 .5 .8 Other CNO Business Total Total health premium collections $ $ $ The following describes our major supplemental health products: Medicare Supplement.Medicare supplement collected premiums were $858.6 million during 2010 or 24 percent of our total collected premiums.Medicare is a federal health insurance program for disabled persons and seniors (age 65 and older).Part A of the program provides protection against the costs of hospitalization and related hospital and skilled nursing facility care, subject to an initial deductible, related coinsurance amounts and specified maximum benefit levels.The deductible and coinsurance amounts are subject to change each year by the federal government.Part B of Medicare covers doctor’s bills and a number of other medical costs not covered by Part A, subject to deductible and coinsurance amounts for charges approved by Medicare.The deductible amount is subject to change each year by the federal government. Medicare supplement policies provide coverage for many of the hospital and medical expenses which the Medicare program does not cover, such as deductibles, coinsurance costs (in which the insured and Medicare share the costs of medical expenses) and specified losses which exceed the federal program’s maximum benefits.Our Medicare supplement plans automatically adjust coverage to reflect changes in Medicare benefits.In marketing these products, we currently concentrate on individuals who have recently become eligible for Medicare by reaching the age of 65.Approximately 42 percent of new sales of Medicare supplement policies in 2010 were to individuals who had recently reached the age of 65. Both Bankers Life and Washington National sell Medicare supplement insurance. Long-Term Care.Long-term care collected premiums were $613.8 million during 2010, or 17 percent of our total collected premiums.Long-term care products provide coverage, within prescribed limits, for nursing homes, home 8 healthcare, or a combination of both.We sell the long-term care plans primarily to retirees and, to a lesser degree, to older self-employed individuals in the middle-income market. Current nursing home care policies cover incurred charges up to a daily fixed-dollar limit with an elimination period (which, similar to a deductible, requires the insured to pay for a certain number of days of nursing home care before the insurance coverage begins), subject to a maximum benefit.Home healthcare policies cover incurred charges after a deductible or elimination period and are subject to a weekly or monthly maximum dollar amount, and an overall benefit maximum.Comprehensive policies cover both nursing home care and home healthcare.We monitor the loss experience on our long-term care products and, when necessary, apply for rate increases in the jurisdictions in which we sell such products. Regulatory filings are made before we increase our premiums on these products. A small portion of our long-term care business resides in the Other CNO Business segment.This business was sold through independent producers and was largely underwritten by certain of our subsidiaries prior to their acquisitions by our Predecessor in 1996 and 1997.The performance of these blocks of business did not meet the expectations we had when the blocks were acquired.As a result, we ceased selling new long-term care policies through independent distribution in 2003. We continue to sell long-term care insurance through the Bankers Life career agent distribution channel.This business is underwritten using stricter underwriting and pricing standards than had previously been used on our acquired blocks of long-term care business included in the Other CNO Business segment. Prescription Drug Plan and Medicare Advantage.The Medicare Prescription Drug, Improvement and Modernization Act of 2003 provided for the introduction of a prescription drug program under Medicare Part D.Persons eligible for Medicare can receive their Part D coverage through a stand-alone Prescription Drug Plan (“PDP”).In order to offer a PDP product to our current and potential future policyholders without investment in management and infrastructure, we entered into a national distribution agreement with Coventry to use our career and independent agents to distribute Coventry’s PDP product, Advantra Rx.We receive a fee based on the number of PDP plans sold through our distribution channels.In addition, CNO has a quota-share reinsurance agreement with Coventry for CNO enrollees that provides CNO with a specified percentage of net premiums and related profits subject to a risk corridor.The Part D program was effective January1, 2006.PDP collected premiums were $65.3 million during 2010 or 2 percent of our total collected premiums. CNO expanded its strategic alliance with Coventry by entering into national distribution agreements under which our career agents began distributing Coventry’s Private-Fee-For-Service (“PFFS”) plan, with coverage beginning January1, 2007.Under the agreement, we received a fee based on the number of PFFS plans sold through our distribution channels.In addition, CNO had a quota-share reinsurance agreement with Coventry for CNO enrollees that provided CNO with a specified percentage of the net premiums and related profits.Coventry decided to cease selling PFFS plans effective January1, 2010.On July 22, 2009, Bankers Life announced a strategic alliance under which it offers Humana’s Medicare Advantage plans to its policyholders and consumers nationwide through its career agency force and receives marketing fees based on sales.Effective January1, 2010, the Company no longer assumes the underwriting risk related to PFFS business. Supplemental Health Products.Supplemental health collected premiums were $405.5 million during 2010, or 11 percent of our total collected premiums.These policies generally provide fixed or limited benefits.Cancer insurance and heart/stroke products are guaranteed renewable individual accident and health insurance policies.Payments under cancer insurance policies are generally made directly to, or at the direction of, the policyholder following diagnosis of, or treatment for, a covered type of cancer.Heart/stroke policies provide for payments directly to the policyholder for treatment of a covered heart disease, heart attack or stroke.Accident products combine insurance for accidental death with limited benefit disability income insurance.Hospital indemnity products provide a fixed dollar amount per day of confinement in a hospital. The benefits provided under the supplemental health policies do not necessarily reflect the actual cost incurred by the insured as a result of the illness, or accident, and benefits are not reduced by any other medical insurance payments made to or on behalf of the insured. Approximately 75 percent of the total number of our supplemental health policies inforce was sold with return of premium or cash value riders.The return of premium rider generally provides that, after a policy has been inforce for a specified number of years or upon the policyholder reaching a specified age, we will pay to the policyholder, or in some cases, a beneficiary under the policy, the aggregate amount of all premiums paid under the policy, without interest, less the aggregate amount of all claims incurred under the policy.For some policies, the return of premium rider does not have any claim offset.The cash value rider is similar to the return of premium rider, but also provides for payment of a graded portion of the return of premium benefit if the policy terminates before the return of premium benefit is earned. 9 Other Health Products.Other supplemental health product collected premiums were $18.8 million during 2010.This category includes various other health products such as major medical health insurance, senior hospital indemnity and disability income products which are sold in small amounts or other products which are no longer actively marketed. Annuities Annuity premium collections (dollars in millions) Fixed index annuity: Bankers Life $ $ $ Other CNO Business Total fixed index annuity premium collections Other fixed annuity: Bankers Life Other CNO Business Total fixed annuity premium collections Total annuity premium collections $ $ $ During 2010, we collected annuity premiums of $1,021.9 million or 28 percent of our total premiums collected.Annuity products include fixed index annuity, traditional fixed rate annuity and single premium immediate annuity products sold through both Bankers Life and Other CNO Business.Annuities offer a tax-deferred means of accumulating savings for retirement needs, and provide a tax-efficient source of income in the payout period.Our major source of income from fixed rate annuities is the spread between the investment income earned on the underlying general account assets and the interest credited to contractholders’ accounts.For fixed index annuities, our major source of income is the spread between the investment income earned on the underlying general account assets and the cost of the index options purchased to provide index-based credits to the contractholders’ accounts. The change in mix of premium collections between Bankers Life’s fixed index products and fixed annuity products has fluctuated due to volatility in the financial markets in recent periods.In addition, premium collections from Bankers Life’s fixed annuity products decreased in 2010 as low new money interest rates negatively impacted our sales and the overall sales in the fixed annuity market. The following describes the major annuity products: Fixed Index Annuities.These products accounted for $592.6 million, or 16 percent, of our total premium collections during 2010.The account value (or “accumulation value”) of these annuities is credited in an amount that is based on changes in a particular index during a specified period of time.Within each contract issued, each fixed index annuity specifies: • The index to be used. • The time period during which the change in the index is measured.At the end of the time period,the change in the index is applied to the account value.The time period of the contract ranges from 1 to 4 years. • The method used to measure the change in the index. • The measured change in the index is multiplied by a “participation rate” (percentage of change in the index) before the credit is applied.Some policies guarantee the initial participation rate for the life of the contract, and some vary the rate for each period. • The measured change in the index may also be limited to a “cap” before the credit is applied.Some policies guarantee the initial cap for the life of the contract, and some vary the cap for each period. 10 • The measured change in the index may also be limited to the excess in the measured change over a “margin” before the credit is applied.Some policies guarantee the initial margin for the life of the contract, and some vary the margin for each period. These products have guaranteed minimum cash surrender values, regardless of actual index performance and the resulting indexed-based interest credits applied. We generally buy call options and similar investments on the applicable indices in an effort to hedge potential increases to policyholder benefits resulting from increases in the indices to which the product’s return is linked. Other Fixed Rate Annuities.These products include fixed rate single-premium deferred annuities (“SPDAs”), flexible premium deferred annuities (“FPDAs”) and single-premium immediate annuities (“SPIAs”).These products accounted for $429.3 million, or 12 percent, of our total premium collections during 2010.Our fixed rate SPDAs and FPDAs typically have an interest rate (the “crediting rate”) that is guaranteed by the Company for the first policy year, after which we have the discretionary ability to change the crediting rate to any rate not below a guaranteed minimum rate.The guaranteed rates on annuities written recently range from 1.5 percent to 3.0 percent, and the rates, on all policies inforce range from 1.5 percent to 6.0 percent.The initial crediting rate is largely a function of: •the interest rate we can earn on invested assets acquired with the new annuity fund deposits; •the costs related to marketing and maintaining the annuity products; and •the rates offered on similar products by our competitors. For subsequent adjustments to crediting rates, we take into account current and prospective yields on investments, annuity surrender assumptions, competitive industry pricing and the crediting rate history for particular groups of annuity policies with similar characteristics. In 2010, a significant portion of our new annuity sales have been “bonus interest” products.The initial crediting rate on these products specifies a bonus crediting rate of 1.0 to 3.0 percent of the annuity deposit for the first policy year only.After the first year, the bonus interest portion of the initial crediting rate is automatically discontinued, and the renewal crediting rate is established.As of December 31, 2010, the average crediting rate, excluding bonuses, on our outstanding traditional annuities was 3.6 percent. Withdrawals from deferred annuities are generally subject to a surrender charge of 3 percent to 19 percent in the first year, declining to zero over a 5 to 12 year period, depending on issue age and product.Surrender charges are set at levels intended to protect the Company from loss on early terminations and to reduce the likelihood that policyholders will terminate their policies during periods of increasing interest rates.This practice is intended to lengthen the duration of policy liabilities and to enable us to maintain profitability on such policies. Penalty-free withdrawals from deferred annuities of up to 10 percent of either premiums or account value are available in most plans after the first year of the annuity’s term. Some deferred annuity products apply a market value adjustment during the surrender charge period.This adjustment is determined by a formula specified in the annuity contract, and may increase or decrease the cash surrender value depending on changes in the amount and direction of market interest rates or credited interest rates at the time of withdrawal. The resulting cash surrender values will be at least equal to the guaranteed minimum values. SPIAs accounted for $12.0 million, or .3 percent, of our total premiums collected in 2010.SPIAs are designed to provide a series of periodic payments for a fixed period of time or for life, according to the policyholder’s choice at the time of issuance.Once the payments begin, the amount, frequency and length of time over which they are payable are fixed.SPIAs often are purchased by persons at or near retirement age who desire a steady stream of payments over a future period of years.The single premium is often the payout from a deferred annuity contract.The implicit interest rate on SPIAs is based on market conditions when the policy is issued.The implicit interest rate on our outstanding SPIAs averaged 7.0 percent at December 31, 2010. 11 Life Insurance Life insurance premium collections (dollars in millions) Interest-sensitive life products: Bankers Life $ $ $ Colonial Penn .5 .5 .5 Other CNO Business Total interest-sensitive life premium collections Traditional life: Bankers Life Washington National Colonial Penn Other CNO Business Total traditional life premium collections Total life insurance premium collections $ $ $ Life products include traditional and interest-sensitive life insurance products.These products are currently sold through the Bankers Life, Washington National and Colonial Penn segments.During 2010, we collected life insurance premiums of $605.1 million, or 17 percent, of our total collected premiums.Sales of life products are affected by the financial strength ratings assigned to our insurance subsidiaries by independent rating agencies.See “—Competition” below. Interest-Sensitive Life Products.These products include universal life and other interest-sensitive life products that provide life insurance with adjustable rates of return related to current interest rates.They accounted for $228.7 million, or 6.4 percent, of our total collected premiums in 2010.These products are marketed by independent producers and, to a lesser extent, career agents (including independent producers and career agents specializing in worksite sales).The principal differences between universal life products and other interest-sensitive life products are policy provisions affecting the amount and timing of premium payments.Universal life policyholders may vary the frequency and size of their premium payments, and policy benefits may also fluctuate according to such payments.Premium payments under other interest-sensitive policies may not be varied by the policyholders.Universal life products include fixed index universal life products.The account value of these policies is credited with interest at a guaranteed rate, plus additional interest credits based on changes in a particular stock index during a specified time period. Traditional Life.These products accounted for $376.4 million, or 10 percent, of our total collected premiums in 2010. Traditional life policies, including whole life, graded benefit life, term life and single premium whole life products, are marketed through independent producers, career agents and direct response marketing.Under whole life policies, the policyholder generally pays a level premium over an agreed period or the policyholder’s lifetime.The annual premium in a whole life policy is generally higher than the premium for comparable term insurance coverage in the early years of the policy’s life, but is generally lower than the premium for comparable term insurance coverage in the later years of the policy’s life.These policies combine insurance protection with a savings component that gradually increases in amount over the life of the policy.The policyholder may borrow against the savings component generally at a rate of interest lower than that available from other lending sources.The policyholder may also choose to surrender the policy and receive the accumulated cash value rather than continuing the insurance protection.Term life products offer pure insurance protection for life with a guaranteed level premium for a specified period of time—typically 5, 10, 15 or 20 years.In some instances, these products offer an option to return the premium at the end of the guaranteed period. Traditional life products also include graded benefit life insurance products.Graded benefit life products accounted for $184.1 million, or 5.1 percent, of our total collected premiums in 2010.Graded benefit life insurance products are offered on an individual basis primarily to persons age 50 to 85, principally in face amounts of $400 to $25,000, without medical examination or evidence of insurability.Premiums are paid as frequently as monthly.Benefits paid are less than the face amount of the policy during the first two years, except in cases of accidental death.Our Colonial Penn segment markets graded benefit life policies under its own brand name using direct response marketing techniques.New policyholder leads are generated primarily from television, print advertisements and direct response mailings. 12 Traditional life products also include single premium whole life insurance.This product requires one initial lump sum payment in return for providing life insurance protection for the insured’s entire lifetime.Single premium whole life products accounted for $46.2 million, or 1.3 percent, of our total collected premiums in 2010. INVESTMENTS 40|86 Advisors, Inc. (“40|86 Advisors”, a registered investment advisor and wholly owned subsidiary of CNO) manages the investment portfolios of our insurance subsidiaries.40|86 Advisors had approximately $24.0 billion of assets (at fair value) under management at December 31, 2010, of which $23.7 billion were assets of our subsidiaries and $.3 billion were assets managed for third parties.Our general account investment strategies are to: • maintain a largely investment-grade, diversified fixed-income portfolio; • maximize the spread between the investment income we earn and the yields we pay on investment products within acceptable levels of risk; • provide adequate liquidity; • construct our investment portfolio considering expected liability durations, cash flows and other requirements; and • maximize total return through active investment management. During 2010, 2009 and 2008, we recognized net realized investment gains (losses) of $30.2 million, $(60.5) million and $(262.4) million, respectively, excluding any such amounts included in discontinued operations.During 2010, net realized investment gains were comprised of:(i) $180.0 million of net gains from the sale of investments (primarily fixed maturities); and (ii) $149.8 million of writedowns of investments for other-than-temporary declines in fair value recognized through net income ($146.8 million, prior to the $(3.0) million of impairment losses recognized through accumulated other comprehensive income (loss)).During 2009, net realized investment losses were comprised of: (i)$134.9 million of net gains from the sales of investments (primarily fixed maturities); and (ii)$195.4 million of writedowns of investments for other than temporary declines in fair value recognized through net income ($385.0 million, prior to the $189.6 million of impairment losses recognized through accumulated other comprehensive loss).During 2008, net realized investment losses were comprised of: (i)$100.1 million of net losses from the sales of investments (primarily fixed maturities); and (ii)$162.3 million of writedowns of investments for other than temporary declines in fair value. Investment activities are an integral part of our business because investment income is a significant component of our revenues.The profitability of many of our insurance products is significantly affected by spreads between interest yields on investments and rates credited on insurance liabilities.Although substantially all credited rates on SPDAs, FPDAs and interest sensitive life products may be changed annually (subject to minimum guaranteed rates), changes in crediting rates may not be sufficient to maintain targeted investment spreads in all economic and market environments.In addition, competition, minimum guaranteed rates and other factors, including the impact of surrenders and withdrawals, may limit our ability to adjust or to maintain crediting rates at levels necessary to avoid narrowing of spreads under certain market conditions.As of December 31, 2010, the average yield, computed on the cost basis of our fixed maturity portfolio, was 5.9 percent, and the average interest rate credited or accruing to our total insurance liabilities was 4.5 percent. We manage the equity-based risk component of our fixed index annuity products by: •purchasing equity-based options with similar payoff characteristics; and • adjusting the participation rate to reflect the change in the cost of such options (such cost varies based on market conditions). The price of the options we purchase to manage the equity-based risk component of our fixed index annuities varies based on market conditions.The price of the options generally increases with increases in the volatility of the applicable indices, which may either reduce the profitability of the fixed index products or cause us to lower participation rates.Accordingly, volatility of the indices is one factor in the uncertainty regarding the profitability of our fixed index products.We attempt to mitigate this risk by adjusting the participation rates to reflect the change in the cost of such options. 13 Our invested assets are predominately fixed rate in nature and their value fluctuates with changes in market rates.We seek to manage the interest rate risk inherent in our business by managing the durations and cash flows of our fixed maturity investments along with those of our insurance liabilities.For example, duration measures the expected change in the fair value of assets and liabilities for a given change in interest rates.If interest rates increase by 1 percent, the fair value of a fixed maturity security with a duration of 5 years is typically expected to decrease in value by approximately 5 percent.When the estimated durations of assets and liabilities are similar, a change in the value of assets should be largely offset by a change in the value of liabilities. We calculate asset and liability durations using our estimates of future asset and liability cash flows.At December 31, 2010, the duration of our fixed income securities (as modified to reflect prepayments and potential calls) was approximately 8.8 years and the duration of our insurance liabilities was approximately 8.7 years.These durations indicate that while our investment portfolio had a longer duration and, consequently, was more sensitive to interest rate fluctuations than our liabilities at that date, this sensitivity was within corporate guidelines.We generally seek to minimize the gap between asset and liability durations. For information regarding the composition and diversification of the investment portfolio of our subsidiaries, see“Investments”. COMPETITION The markets in which we operate are competitive.Compared to CNO, many companies in the financial services industry are larger, have greater capital, technological and marketing resources, have better access to capital and other sources of liquidity at a lower cost, offer broader and more diversified product lines, have larger staffs and higher ratings.An expanding number of banks, securities brokerage firms and other financial intermediaries also market insurance products or offer competing products, such as mutual fund products, traditional bank investments and other investment and retirement funding alternatives.We also compete with many of these companies and others in providing services for fees.In most areas, competition is based on a number of factors including pricing, service provided to distributors and policyholders and ratings.CNO’s subsidiaries must also compete to attract and retain the allegiance of agents, insurance brokers and marketing companies. In the individual health insurance business, companies compete primarily on the bases of marketing, service and price. Pursuant to federal regulations, the Medicare supplement products offered by all companies have standardized policy features.This increases the comparability of such policies and intensifies competition based on other factors.See “—Insurance Underwriting” and “Governmental Regulation” for additional information.In addition to competing with the products of other insurance companies, commercial banks, thrifts, mutual funds and broker dealers, our insurance products compete with health maintenance organizations, preferred provider organizations and other health care-related institutions which provide medical benefits based on contractual agreements. We believe that the volatility experienced in the financial markets in recent periods, its impact on the capital position of many competitors, and subsequent actions by regulators and rating agencies have altered the competitive environment.In particular, these factors have emphasized financial strength as a significant differentiator from the perspective of consumers.The effects of the current market conditions may also lead to consolidation in the insurance industry.Although we can not predict the ultimate impact of these conditions, we believe that the strongest companies will have a competitive advantage as a result of the current circumstances. An important competitive factor for life insurance companies is the ratings they receive from nationally recognized rating organizations.Agents, insurance brokers and marketing companies who market our products and prospective purchasers of our products use the ratings of our insurance subsidiaries as one factor in determining which insurer’s products to market or purchase.Ratings have the most impact on our annuity, interest-sensitive life insurance and long-term care products.Insurance financial strength ratings are opinions regarding an insurance company’s financial capacity to meet the obligations of its insurance policies in accordance with their terms.They are not directed toward the protection of investors, and such ratings are not recommendations to buy, sell or hold securities. On December 22, 2010, A.M. Best Company (“A.M. Best”) upgraded the financial strength ratings of our primary insurance subsidiaries, except Conseco Life, to “B+” from “B”.A.M. Best also affirmed the financial strength rating of “B-” of Conseco Life and revised the outlook for the rating of Conseco Life to stable from negative.On March23, 2010, A.M. Best affirmed the financial strength rating of “B” of our primary insurance subsidiaries, except Conseco Life, whose “B” 14 rating was downgraded to “B-”.A.M. Best also revised the outlook for the ratings of our primary insurance subsidiaries to stable from negative, except for Conseco Life, whose outlook of negative was affirmed.A “stable” designation means that there is a low likelihood of a rating change due to stable financial market trends.The “B+” rating is assigned to companies that have a good ability, in A.M. Best’s opinion, to meet their ongoing obligations to policyholders.A “B-“ rating is assigned to companies that have a fair ability, in A.M. Best’s opinion, to meet their current obligations to policyholders, but are financially vulnerable to adverse changes in underwriting and economic conditions.A.M. Best ratings for the industry currently range from “A++ (Superior)” to “F (In Liquidation)” and some companies are not rated.An “A++” rating indicates a superior ability to meet ongoing obligations to policyholders.A.M. Best has sixteen possible ratings.There are five ratings above the “B+” rating of our primary insurance subsidiaries, other than Conseco Life, and ten ratings that are below that rating.There are seven ratings above the “B-” rating of Conseco Life and eight ratings that are below that rating. On December 21, 2010, Standard & Poor’s Corporation (“S&P”) upgraded the financial strength ratings of our primary insurance subsidiaries to “BB” from “BB-” and the outlook for such ratings is stable.A “stable” designation means that a rating is not likely to change.S&P financial strength ratings range from “AAA” to “R” and some companies are not rated.An insurer rated “BB” or lower is regarded as having vulnerable characteristics that may outweigh its strengths.A “BB” rating indicates the least degree of vulnerability within the range; a “CC” rating indicates the highest degree of vulnerability.Pluses and minuses show the relative standing within a category.In S&P’s view, an insurer rated “BB” has marginal financial security characteristics and although positive attributes exist, adverse business conditions could lead to an insufficient ability to meet financial commitments.S&P has twenty-one possible ratings.There are eleven ratings above our “BB” rating and nine ratings that are below our rating. On November 30, 2010, Moody’s Investor Services, Inc. (“Moody’s”) affirmed the financial strength rating of “Ba1” of our primary insurance subsidiaries with a stable outlook.On May26, 2010, Moody’s upgraded the financial strength ratings of our primary insurance subsidiaries to “Ba1” from “Ba2”.Moody’s also revised the outlook for the ratings of our primary insurance subsidiaries to stable from positive.A “stable” designation means that a rating is not likely to change.Moody’s financial strength ratings range from “Aaa” to “C”.Rating categories from “Aaa” to “Baa” are classified as “secure” by Moody’s and rating categories from “Ba” to “C” are considered “vulnerable” and these ratings may be supplemented with numbers “1”, “2”, or “3” to show relative standing within a category.In Moody’s view, an insurer rated “Ba1” offers questionable financial security and, often, the ability of these companies to meet policyholders’ obligations may be very moderate and thereby not well safeguarded in the future.Moody’s has twenty-one possible ratings.There are ten ratings above our “Ba1” rating and ten ratings that are below our rating. In light of the difficulties experienced recently by many financial institutions, including insurance companies, rating agencies have increased the frequency and scope of their credit reviews and requested additional information from the companies that they rate, including us.They may also adjust upward the capital and other requirements employed in the rating agency models for maintenance of certain ratings levels.We cannot predict what actions rating agencies may take, or what actions we may take in response.Accordingly, downgrades and outlook revisions related to us or the life insurance industry may occur in the future at any time and without notice by any rating agency.These could increase policy surrenders and withdrawals, adversely affect relationships with our distribution channels, reduce new sales, reduce our ability to borrow and increase our future borrowing costs. INSURANCE UNDERWRITING Under regulations developed by the National Association of Insurance Commissioners (“NAIC”) (an association of state regulators and their staffs) and adopted by the states, we are prohibited from underwriting our Medicare supplement policies for certain first-time purchasers.If a person applies for insurance within six months after becoming eligible by reason of age, or disability in certain limited circumstances, the application may not be rejected due to medical conditions.Some states prohibit underwriting of all Medicare supplement policies.For other prospective Medicare supplement policyholders, such as senior citizens who are transferring to our products, the underwriting procedures are relatively limited, except for policies providing prescription drug coverage. Before issuing long-term care products, we generally apply detailed underwriting procedures to assess and quantify the insurance risks.We require medical examinations of applicants (including blood and urine tests, where permitted) for certain health insurance products and for life insurance products which exceed prescribed policy amounts.These requirements vary according to the applicant’s age and may vary by type of policy or product.We also rely on medical records and the potential policyholder’s written application.In recent years, there have been significant regulatory changes with respect to underwriting certain types of health insurance.An increasing number of states prohibit underwriting and/or charging higher 15 premiums for substandard risks.We monitor changes in state regulation that affect our products, and consider these regulatory developments in determining the products we market and where we market them. Our supplemental health policies are individually underwritten using a simplified issue application.Based on an applicant’s responses on the application, the underwriter either: (i)approves the policy as applied for; (ii)approves the policy with reduced benefits; or (iii)rejects the application. Most of our life insurance policies are underwritten individually, although standardized underwriting procedures have been adopted for certain low face-amount life insurance coverages.After initial processing, insurance underwriters obtain the information needed to make an underwriting decision (such as medical examinations, doctors’ statements and special medical tests).After collecting and reviewing the information, the underwriter either: (i)approves the policy as applied for; (ii)approves the policy with an extra premium charge because of unfavorable factors; or (iii)rejects the application. We underwrite group insurance policies based on the characteristics of the group and its past claim experience.Graded benefit life insurance policies are issued without medical examination or evidence of insurability.There is minimal underwriting on annuities. LIABILITIES FOR INSURANCE PRODUCTS At December 31, 2010, the total balance of our liabilities for insurance products was $24.5 billion.These liabilities are generally payable over an extended period of time.The profitability of our insurance products depends on pricing and other factors.Differences between our expectations when we sold these products and our actual experience could result in future losses. Liabilities for insurance products are calculated using management’s best judgments, based on our past experience and standard actuarial tables, of mortality, morbidity, lapse rates, investment experience and expense levels.For all of our insurance products, we establish an active life reserve, a liability for due and unpaid claims, claims in the course of settlement and incurred but not reported claims.In addition, for our health insurance business, we establish a reserve for the present value of amounts not yet due on incurred claims.Many factors can affect these reserves and liabilities, such as economic and social conditions, inflation, hospital and pharmaceutical costs, changes in doctrines of legal liability and extra-contractual damage awards.Therefore, our reserves and liabilities are necessarily based on extensive estimates, assumptions and historical experience.Establishing reserves is an uncertain process, and it is possible that actual claims will materially exceed our reserves and have a material adverse effect on our results of operations and financial condition.Our financial results depend significantly upon the extent to which our actual claims experience is consistent with the assumptions we used in determining our reserves and pricing our products.If our assumptions with respect to future claims are incorrect, or our reserves are insufficient to cover our actual losses and expenses, we would be required to increase our liabilities, which would negatively affect our operating results. 16 REINSURANCE Consistent with the general practice of the life insurance industry, our subsidiaries enter into both facultative and treaty agreements of indemnity reinsurance with other insurance companies in order to reinsure portions of the coverage provided by our insurance products. Indemnity reinsurance agreements are intended to limit a life insurer’s maximum loss on a large or unusually hazardous risk or to diversify its risk. Indemnity reinsurance does not discharge the original insurer’s primary liability to the insured. Our reinsured business is ceded to numerous reinsurers. Based on our periodic review of their financial statements, insurance industry reports and reports filed with state insurance departments, we believe the assuming companies are able to honor all contractual commitments. As of December 31, 2010, the policy risk retention limit of our insurance subsidiaries was generally $.8 million or less. Reinsurance ceded by CNO represented 25 percent of gross combined life insurance inforce and reinsurance assumed represented .8 percent of net combined life insurance inforce.Our principal reinsurers at December 31, 2010 were as follows (dollars in millions): Ceded life A.M. Best Name of Reinsurer insurance inforce rating Wilton Reassurance Company (“Wilton Re”) $ A - Swiss Re Life and Health America Inc. A Security Life of Denver Insurance Company A Reassure America Life Insurance Company (“REALIC”) (a) A RGA Reinsurance Company A + Munich American Reassurance Company A + Lincoln National Life Insurance Company A + Scor Global Life Re Insurance Co of Texas A Hannover Life Reassurance Company A General Re Life Corporation A ++ All others (b) $ (a) In addition to the life insurance business summarized above, REALIC has assumed certain annuity business from our insurance subsidiaries through a coinsurance agreement.Such business had total insurance policy liabilities of $1.7 billion at December 31, 2010. (b) No other single reinsurer assumed greater than 2 percent of the total ceded business inforce. EMPLOYEES At December 31, 2010, we had approximately 3,680 full time employees, including 1,400 employees supporting our Bankers Life segment, 370 employees supporting our Colonial Penn segment and 1,910 employees supporting our shared services and our Washington National, Other CNO Business and corporate segments.None of our employees are covered by a collective bargaining agreement.We believe that we have good relations with our employees. GOVERNMENTAL REGULATION Our insurance businesses are subject to extensive regulation and supervision by the insurance regulatory agencies of the jurisdictions in which they operate.This regulation and supervision is primarily for the benefit and protection of customers, and not for the benefit of investors or creditors.State laws generally establish supervisory agencies that have broad regulatory authority, including the power to: •grant and revoke business licenses; •regulate and supervise sales practices and market conduct; 17 •establish guaranty associations; •license agents; •approve policy forms; • approve premium rates and premium rate increases for some lines of business such as long-term care and Medicare supplement; •establish reserve requirements; •prescribe the form and content of required financial statements and reports; •determine the reasonableness and adequacy of statutory capital and surplus; •perform financial, market conduct and other examinations; •define acceptable accounting principles; and •regulate the types and amounts of permitted investments. In addition, the NAIC issues model laws and regulations, many of which have been adopted by state insurance regulators, relating to: •reserve requirements; •risk-based capital (“RBC”) standards; •codification of insurance accounting principles; •investment restrictions; •restrictions on an insurance company’s ability to pay dividends; •credit for reinsurance; and •product illustrations. In addition to the regulations described above, most states have also enacted laws or regulations regarding the activities of insurance holding company systems, including acquisitions, the terms of surplus debentures, the terms of transactions between insurance companies and their affiliates and other related matters.Various notice and reporting requirements generally apply to transactions between insurance companies and their affiliates within an insurance holding company system, depending on the size and nature of the transactions.These requirements may include prior regulatory approval or prior notice for certain material transactions.Currently, the Company and its insurance subsidiaries are registered as a holding company system pursuant to such laws and regulations in the domiciliary states of the insurance subsidiaries.In addition, the Company’s insurance subsidiaries routinely report to other jurisdictions. Insurance regulators may prohibit the payment of dividends or other payments by our insurance subsidiaries to parent companies if they determine that such payment could be adverse to our policyholders or contract holders.Otherwise, the ability of our insurance subsidiaries to pay dividends is subject to state insurance department regulations and is based on the financial statements of our insurance subsidiaries prepared in accordance with statutory accounting practices prescribed or permitted by regulatory authorities, which differ from financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”).These regulations generally permit dividends to be paid by the insurance company if such dividends are not in excess of unassigned surplus and, for any 12-month period, are in amounts less than the greater of, or in a few states, the lesser of: •statutory net gain from operations or statutory net income for the prior year; or 18 •10 percent of statutory capital and surplus at the end of the preceding year. Any dividends in excess of these levels require the approval of the director or commissioner of the applicable state insurance department. In accordance with an order from the Florida Office of Insurance Regulation, Washington National may not distribute funds to any affiliate or shareholder without prior notice to the Florida Office of Insurance Regulation.In addition, the RBC and other capital requirements described below can also limit, in certain circumstances, the ability of our insurance subsidiaries to pay dividends. Our insurance subsidiaries that have long-term care business have made insurance regulatory filings seeking actuarially justified rate increases on our long-term care policies.Most of our long-term care business is guaranteed renewable, and, if necessary rate increases are not approved, we may be required to write off all or a portion of the insurance acquisition costs and establish a premium deficiency reserve.If we are unable to raise our premium rates because we fail to obtain approval for actuarially justified rate increases in one or more states, our financial condition and results of operations could be adversely affected. During 2006, the Florida legislature enacted a statute, known as House Bill 947, intended to provide new protections to long-term care insurance policyholders.Among other requirements, this statute requires: (i)claim experience of affiliated long-term care insurers to be pooled in determining justification for rate increases for Florida policyholders; and (ii)insurers with closed blocks of long-term care insurance to not raise rates above the comparable new business premium rates offered by affiliated insurers.The manner in which the requirements of this statute are applied to our long-term care policies in Florida (including policies subject to the order from the Florida Office of Insurance Regulation as described in “Management’s Discussion and Analysis of Consolidated Financial Condition and Results of Operations”) may affect our ability to achieve our anticipated rate increases on this business. Most states have also enacted legislation or adopted administrative regulations that affect the acquisition (or sale) of control of insurance companies.The nature and extent of such legislation and regulations vary from state to state.Generally, these regulations require an acquirer of control to file detailed information and the plan of acquisition, and to obtain administrative approval prior to the acquisition of control.“Control” is generally defined as the direct or indirect power to direct or cause the direction of the management and policies of a person and is rebuttably presumed to exist if a person or group of affiliated persons directly or indirectly owns or controls 10 percent or more of the voting securities of another person. Using statutory statements filed with state regulators annually, the NAIC calculates certain financial ratios to assist state regulators in monitoring the financial condition of insurance companies.A “usual range” of results for each ratio is used as a benchmark.An insurance company may fall out of the usual range for one or more ratios because of specific transactions that are in themselves immaterial or eliminated at the consolidated level.Generally, an insurance company will become subject to regulatory scrutiny if it falls outside the usual ranges of four or more of the ratios, and regulators may then act, if the company has insufficient capital, to constrain the company’s underwriting capacity.In the past, variances in certain ratios of our insurance subsidiaries have resulted in inquiries from insurance departments, to which we have responded.These inquiries have not led to any restrictions affecting our operations. The NAIC’s RBC requirements provide a tool for insurance regulators to determine the levels of statutory capital and surplus an insurer must maintain in relation to its insurance and investment risks and the need for possible regulatory attention.The RBC requirements provide four levels of regulatory attention, varying with the ratio of the insurance company’s total adjusted capital (defined as the total of its statutory capital and surplus, asset valuation reserve and certain other adjustments) to its RBC (as measured on December 31 of each year), as follows: • if a company’s total adjusted capital is less than 100 percent but greater than or equal to 75 percent of its RBC (the “Company Action Level”), the company must submit a comprehensive plan to the regulatory authority proposing corrective actions aimed at improving its capital position; • if a company’s total adjusted capital is less than 75 percent but greater than or equal to 50 percent of its RBC, the regulatory authority will perform a special examination of the company and issue an order specifying the corrective actions that must be taken; 19 • if a company’s total adjusted capital is less than 50 percent but greater than or equal to 35 percent of its RBC (the “Authorized Control Level”), the regulatory authority may take any action it deems necessary, including placing the company under regulatory control; and • if a company’s total adjusted capital is less than 35 percent of its RBC (the “Mandatory Control Level”), the regulatory authority must place the company under its control. In addition, the RBC requirements provide for a trend test if a company’s total adjusted capital is between 100 percent and 125 percent of its RBC at the end of the year.The trend test calculates the greater of the decrease in the margin of total adjusted capital over RBC: •between the current year and the prior year; and •for the average of the last 3 years. It assumes that such decrease could occur again in the coming year.Any company whose trended total adjusted capital is less than 95 percent of its RBC would trigger a requirement to submit a comprehensive plan as described above for the Company Action Level. The 2010 statutory annual statements to be filed with the state insurance regulators of each of our insurance subsidiaries are expected to reflect total adjusted capital in excess of the levels subjecting the subsidiaries to any regulatory action.No assurances can be given that we will make future contributions or otherwise make capital available to our insurance subsidiaries. In addition to the RBC requirements, certain states have established minimum capital requirements for insurance companies licensed to do business in their state.These regulators have the discretionary authority, in connection with the continual licensing of the Company’s insurance subsidiaries, to limit or prohibit writing new business within its jurisdiction when, in the state’s judgment, the insurance subsidiary is not maintaining adequate statutory surplus or capital or that the insurance subsidiary’s further transaction of business would be hazardous to policyholders.These additional requirements generally have not had a significant impact on the Company’s insurance subsidiaries.Refer to the note entitled “Statutory Information (Based on Non-GAAP Measures)” in the notes to the consolidated financial statements for more information on our RBC ratios. In addition, although we are under no obligation to do so, we may elect to contribute additional capital to strengthen the surplus of certain insurance subsidiaries.Any election regarding the contribution of additional capital to our insurance subsidiaries could affect the ability of our insurance subsidiaries to pay dividends to the holding company.The ability of our insurance subsidiaries to pay dividends is also impacted by various criteria established by rating agencies to maintain or receive higher ratings and by the capital levels that we target for our insurance subsidiaries. The NAIC has adopted model long-term care policy language providing nonforfeiture benefits and has proposed a rate stabilization standard for long-term care policies.Various bills are introduced from time to time in the U.S. Congress which propose the implementation of certain minimum consumer protection standards in all long-term care policies, including guaranteed renewability, protection against inflation and limitations on waiting periods for pre-existing conditions.Federal legislation permits premiums paid for qualified long-term care insurance to be tax-deductible medical expenses and for benefits received on such policies to be excluded from taxable income. Our insurance subsidiaries are required, under guaranty fund laws of most states, to pay assessments up to prescribed limits to fund policyholder losses or liabilities of insolvent insurance companies.Typically, assessments are levied on member insurers on a basis which is related to the member insurer’s proportionate share of the business written by all member insurers.Assessments can be partially recovered through a reduction in future premium taxes in some states. The Company’s insurance subsidiaries are required to file detailed annual reports, in accordance with prescribed statutory accounting rules, with regulatory authorities in each of the jurisdictions in which they do business.As part of their routine oversight process, state insurance departments conduct periodic detailed examinations, generally once every three to five years, of the books, records and accounts of insurers domiciled in their states.These examinations are generally conducted in cooperation with the departments of two or three other states under guidelines promulgated by the NAIC. 20 State regulatory authorities and industry groups have developed several initiatives regarding market conduct, including the form and content of disclosures to consumers, advertising, sales practices and complaint handling.Various state insurance departments periodically examine domestic and non-domestic insurance companies conducting business in their states, including the insurance subsidiaries.The purpose of these periodic examinations is to determine if operations are consistent with the public interest of the policyholders resident in the state conducting the examination.State regulators have imposed significant fines and restrictions on our insurance company subsidiaries for improper market conduct.See“Management’s Discussion and Analysis of Financial Condition and Results of Operations”.In addition, market conduct has become one of the criteria used by rating agencies to establish the ratings of an insurance company.For example, A.M. Best’s ratings analysis now includes a review of the insurer’s compliance program. Recent investigations of broker placement and compensation practices initiated by the attorney general offices of certain states, together with recently filed class action lawsuits, initiated against such broker entities and certain insurance companies have challenged the legality of certain activities conducted by these brokers and companies.The investigations and suits challenge, among other things, (i)the appropriateness of setting fees paid to brokers based on the volume of business placed by a broker with a particular insurer or reinsurer; (ii)the payment of contingent fees to brokers by insurers or reinsurers because of an alleged conflict of interest arising from such fee arrangements; (iii)the nondisclosure by brokers to their clients of contingent fees paid to them by insurers and reinsurers; and (iv)bid rigging and tying the receipt of direct insurance to placing reinsurance through the same broker. Most states mandate minimum benefit standards and benefit ratios for accident and health insurance policies.We are generally required to maintain, with respect to our individual long-term care policies, minimum anticipated benefit ratios over the entire period of coverage of not less than 60 percent.With respect to our Medicare supplement policies, we are generally required to attain and maintain an actual benefit ratio, after three years, of not less than 65 percent.We provide to the insurance departments of all states in which we conduct business annual calculations that demonstrate compliance with required minimum benefit ratios for both long-term care and Medicare supplement insurance.These calculations are prepared utilizing statutory lapse and interest rate assumptions.In the event that we fail to maintain minimum mandated benefit ratios, our insurance subsidiaries could be required to provide retrospective refunds and/or prospective rate reductions.We believe that our insurance subsidiaries currently comply with all applicable mandated minimum benefit ratios. Our insurance subsidiaries are subject to state laws and regulations that require diversification of their investment portfolios and limit the amount of investments in certain investment categories, such as below investment grade bonds, equity real estate and common stocks.Failure to comply with these laws and regulations would cause investments exceeding regulatory limitations to be treated as non-admitted assets for purposes of measuring statutory surplus, and, in some instances, would require divestiture of such non-qualifying investments.The investments made by our insurance subsidiaries comply in all material respects with such investment regulations as of December 31, 2010. Federal and state law and regulation require financial institutions to protect the security and confidentiality of personal information, including health-related and customer information, and to notify customers and other individuals about their policies and practices relating to their collection and disclosure of health-related and customer information and their practices relating to protecting the security and confidentiality of that information.State laws regulate use and disclosure of social security numbers and federal and state laws require notice to affected individuals, law enforcement, regulators and others if there is a breach of the security of certain personal information, including social security numbers.Federal and state laws and regulations regulate the ability of financial institutions to make telemarketing calls and to send unsolicited e-mail or fax messages to consumers and customers.Federal and state lawmakers and regulatory bodies may be expected to consider additional or more detailed regulation regarding these subjects and the privacy and security of personal information.The United States Department of Health and Human Services has issued regulations under the Health Insurance Portability and Accountability Act relating to standardized electronic transaction formats, code sets and the privacy of member health information.These regulations, and any corresponding state legislation, affect our administration of health insurance. Title III of the USA PATRIOT Act of 2001 (the “Patriot Act”), amends the Money Laundering Control Act of 1986 and the Bank Secrecy Act of 1970 to expand anti-money laundering (“AML”) and financial transparency laws applicable to financial services companies, including insurance companies.The Patriot Act, among other things, seeks to promote cooperation among financial institutions, regulators and law enforcement entities in identifying parties that may be involved in terrorism, money laundering or other illegal activities.To the extent required by applicable laws and regulations, CNO and its insurance subsidiaries have adopted AML programs that include policies, procedures and controls to detect and prevent money laundering, have designated compliance officers to oversee the programs, provide for on-going employee 21 training and ensure periodic independent testing of the programs.CNO’s and the insurance subsidiaries’ AML programs, to the extent required, also establish and enforce customer identification programs and provide for the monitoring and the reporting to the Department of the Treasury of certain suspicious transactions. Traditionally, the federal government has not directly regulated the business of insurance.However, federal legislation and administrative policies in several areas can significantly and adversely affect insurance companies.Most prominently, the Patient Protection and Affordable Care Act and the Health Care and Education Reconciliation Act of 2010 give the U.S. federal government direct regulatory authority over certain aspects of the business of health insurance.In addition, the reform includes major changes to the U.S. health care insurance marketplace.Among other changes, the reform legislation includes an individual medical insurance coverage mandate, provides for penalties on certain employers for failing to provide adequate coverage, creates health insurance exchanges to attempt to facilitate the purchase of insurance by individuals and small businesses, and addresses policy coverages and exclusions as well as the medical loss ratios of insurers. The legislation also includes changes in government reimbursements and tax credits for individuals and employers and alters federal and state regulation of health insurers.These changes will be phased in over the next several years.These changes are directed toward major medical health insurance coverage, which our insurance subsidiaries do not offer.Rather, our core products (e.g., medicare supplement insurance, long term care insurance, and other limited benefit supplemental insurance products) are not subject to or covered under the major provisions of this new federal legislation. In addition, the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 (the “Dodd-Frank Act”) generally provides for enhanced federal supervision of financial institutions, including insurance companies in certain circumstances, and financial activities that represent a systemic risk to financial stability or the U.S. economy.Under the Dodd-Frank Act, a Federal Insurance Office will be established within the U.S. Treasury Department to monitor all aspects of the insurance industry and its authority would likely extend to most lines of insurance that are written by the Company, although the Federal Insurance Office is not empowered with any general regulatory authority over insurers.The director of the Federal Insurance Office will serve in an advisory capacity to the newly established Financial Stability Oversight Council and will have the ability to recommend that an insurance company or an insurance holding company be subject to heightened prudential standards by the Federal Reserve, if it is determined that financial distress at the company could pose a threat to financial stability in the U.S.The Dodd-Frank Act also provides for the preemption of state laws when inconsistent with certain international agreements, and would streamline the state-level regulation of reinsurance and surplus lines insurance.Under certain circumstances, the FDIC can assume the role of a state insurance regulator and initiate liquidation proceedings under state law. It is unclear what impact, if any, the Dodd-Frank Act or any other similar legislation could have on the insurance subsidiaries’ results of operations, financial condition or liquidity. On March5, 2009, the U.S. House of Representatives passed the “Helping Families Save Their Homes Act of 2009”, which would grant federal bankruptcy judges the ability to modify the terms of certain mortgage loans by, among other things, reducing interest rates and principal and extending repayments.Because it would permit judges to reduce, or “cram down” principal, this type of legislation is referred to as “cram down” legislation.Although the U.S. Senate defeated the “cram down” aspects of this legislation on April30, 2009, similar legislation may be introduced in the future.Mortgage loan modifications can affect the allocation of losses on certain residential mortgage-backed securities (“RMBS”) transactions including senior tranches of RMBS transactions that include bankruptcy carve-outs, which provide that bankruptcy losses above a specified threshold are allocated to all tranches pro rata regardless of seniority.If similar mortgage-related legislation is signed into law, it could cause loss of principal on or ratings downgrades of certain of the Company’s RMBS holdings, including senior tranches of RMBS transactions that include bankruptcy carve-outs. In late 2009, the NAIC issued Statement of Statutory Accounting Principles 10R (“SSAP 10R”).SSAP 10R increased the amount of deferred tax assets that may be admitted on a statutory basis.The admission criteria for realizing the value of deferred tax assets was increased from a one year to a three-year period.Further, the aggregate cap on deferred tax assets that may be admitted was increased from 10 percent to 15 percent of surplus.These changes increased the capital and surplus of our insurance subsidiaries, thereby positively impacting RBC.To temper this positive RBC impact, a 5 percent pretax RBC charge must be applied to the additional admitted deferred tax assets generated by SSAP 10R. The asset management activities of 40|86 Advisors are subject to various federal and state securities laws and regulations.The SEC and certain state securities commissions are the principal regulators of our asset management operations.In addition, CNO has a subsidiary that is registered as a broker/dealer, which is regulated by the Financial Industry Regulatory Authority, Inc. and by state securities commissioners. 22 FEDERAL INCOME TAXATION Our annuity and life insurance products generally provide policyholders with an income tax advantage, as compared to other savings investments such as certificates of deposit and bonds, because taxes on the increase in value of the products are deferred until received by policyholders.With other savings investments, the increase in value is generally taxed as earned.Annuity benefits and life insurance benefits, which accrue prior to the death of the policyholder, are generally not taxable until paid.Life insurance death benefits are generally exempt from income tax.Also, benefits received on immediate annuities (other than structured settlements) are recognized as taxable income ratably, as opposed to the methods used for some other investments which tend to accelerate taxable income into earlier years.The tax advantage for annuities and life insurance is provided in the Internal Revenue Code (the “Code”), and is generally followed in all states and other United States taxing jurisdictions. In recent years, Congress enacted legislation to lower marginal tax rates, reduce the federal estate tax gradually over a ten-year period, with total elimination of the federal estate tax in 2010, and increase contributions that may be made to individual retirement accounts and 401(k) accounts.Additionally, Congress has considered, from time to time, other possible changes to the U.S. tax laws, including elimination of the tax deferral on the accretion of value of certain annuities and life insurance products.It is possible that further tax legislation will be enacted which would contain provisions with possible adverse effects on our annuity and life insurance products. Our insurance company subsidiaries are taxed under the life insurance company provisions of the Code.Provisions in the Code require a portion of the expenses incurred in selling insurance products to be deducted over a period of years, as opposed to immediate deduction in the year incurred.This provision increases the tax for statutory accounting purposes, which reduces statutory earnings and surplus and, accordingly, decreases the amount of cash dividends that may be paid by the life insurance subsidiaries. Our income tax expense includes deferred income taxes arising from temporary differences between the financial reporting and tax bases of assets and liabilities, capital loss carryforwards and net operating loss carryforwards (“NOLs”).In evaluating our deferred income tax assets, we consider whether it is more likely than not that the deferred income tax assets will be realized.The ultimate realization of our deferred income tax assets depends upon generating future taxable income during the periods in which our temporary differences become deductible and before our NOLs expire.In addition, the use of our NOLs is dependent, in part, on whether the Internal Revenue Service (“IRS”) ultimately agrees with the tax position we plan to take in our current and future tax returns.Accordingly, with respect to our deferred tax assets, we assess the need for a valuation allowance on an ongoing basis. Based upon information existing at the time of our emergence from bankruptcy, we established a valuation allowance equal to our entire balance of net deferred income tax assets because, at that time, the realization of such deferred tax assets in future periods was uncertain.As of December 31, 2010, 2009 and 2008, we determined that a full valuation allowance was no longer necessary.However, as further discussed in the note to the consolidated financial statements entitled “Income Taxes”, we continue to believe that it is necessary to have a valuation allowance on a portion of our deferred tax asset.This determination was made by evaluating each component of the deferred tax assets and assessing the effects of limitations or issues on the value of such component to be fully recognized in the future. 23 ITEM 1A.RISK FACTORS. CNO and its businesses are subject to a number of risks including general business and financial risk factors.Any or all of such factors could have a material adverse effect on the business, financial condition or results of operations of CNO.In addition, please refer to the “Cautionary Statement Regarding Forward-Looking Statements” included in “Item 7 – Management’s Discussion and Analysis of Consolidated Financial Condition and Results of Operations”. Continuation of a low interest rate environment for an extended period of time may impact our profitability. During periods in 2010, interest rates were at historically low levels.If interest rates were to remain low over an extended period of time, we may have to invest new cash flows or reinvest proceeds from investments that have matured, prepaid or been sold at lower yields, reducing our net spread between interest earned on investments and interest credited to some of our products (including annuity and other interest-sensitive products).Our ability to lower credited rates is limited by the guaranteed minimum rates that we must credit to policyholders on certain products, as well as the terms of most of our other products that limit reductions in the crediting rates.In addition, investment income is an important component of the profitability of our health products, especially long-term care and supplemental health products. Our expectation of future investment income is an important consideration in determining the amortization of deferred acquisition costs and the present value of future profits (collectively referred to as “insurance acquisition costs”), analyzing the recovery of these assets and determining the adequacy of our liabilities for insurance products.Expectations of lower future investment earnings may cause us to accelerate amortization or write down the balance of insurance acquisition costs or establish additional liabilities for insurance products, thereby reducing net income in the affected reporting period.The blocks of business in our Other CNO Business segment are particularly sensitive to changes in our expectations of future interest rates, since many of these blocks are not expected to generate future profits and the entire impact of adverse changes to our earlier estimates of future gross profits is reflected in earnings in the period such changes occur.For example, during 2010, we were required to recognize a pre-tax reduction in earnings of approximately $13 million in our Other CNO Business segment primarily due to additional amortization expense resulting from decreased projected future investment yields related to interest-sensitive insurance products. Sustained periods of low or declining interest rates may adversely affect our results of operations, financial position and cash flows. We have substantial indebtedness that will require a significant portion of the cash available to CNO, restricting our ability to take advantage of business, strategic or financing opportunities. As of December 31, 2010, we had an aggregate principal amount of indebtedness of $1,018.0 million, consisting of the following (dollars in millions): New Senior Secured Credit Agreement (as defined below) $ 9.0% Senior Secured Notes due 2018 (“9.0% Senior Secured Notes”) 7.0% Convertible Senior Debentures due 2016 (“7.0% Debentures”) 6.0% Senior Health Note $ 24 The principal payments on our direct corporate obligations (including payments required under the New Senior Secured Credit Agreement, the Senior Health Note, the 9.0% Senior Secured Notes and the 7.0% Debentures) are as follows (dollars in millions): $ $ CNO’s indebtedness will require $122 million in cash to service in 2011.The payment of principal and interest on our outstanding indebtedness will require a substantial portion of CNO’s available cash each year, which, as a holding company, is limited, as further described in the risk factor entitled “CNO is a holding company and its liquidity and ability to meet its obligations may be constrained by the ability of CNO’s insurance subsidiaries to distribute cash to it” below.Our debt obligations may restrict our ability to take advantage of business, strategic or financing opportunities. On December 21, 2010, the Company entered into a $375 million senior secured term loan facility maturing on September 30, 2016, pursuant to an agreement among the Company, Morgan Stanley Senior Funding, Inc., as administrative agent (the “Agent”), and the lenders from time to time party thereto (the “New Senior Secured Credit Agreement”).The New Senior Secured Credit Agreement contains various restrictive covenants and required financial ratios that we will be required to meet or maintain and that will limit our operating flexibility.If we default under any of these covenants, the lenders could declare the outstanding principal amount of the term loan, accrued and unpaid interest and all other amounts owing or payable thereunder to be immediately due and payable.In such event, the holders of the 7.0% Debentures, the 9.0% Senior Secured Notes and the unsecured Senior Health Note could elect to take similar action with respect to those debts.If that were to occur, we would not have sufficient liquidity to repay our indebtedness.Absent sufficient liquidity to repay our indebtedness, our management or our independent registered public accounting firm may conclude that there is substantial doubt regarding our ability to continue as a going concern. If we fail to pay interest or principal on the 7.0% Debentures or the 9.0% Senior Secured Notes, we will be in default under the indentures governing such indebtedness, which could also lead to a default under agreements governing our existing and future indebtedness, including under the New Senior Secured Credit Agreement.If the repayment of the related indebtedness were to be accelerated after any applicable notice or grace periods, we likely would not have sufficient funds to repay our indebtedness. The New Senior Secured Credit Agreement contains various restrictive covenants and required financial ratios that limit our operating flexibility.The violation of one or more loan covenant requirements will entitle our lenders to declare all outstanding amounts under the New Senior Secured Credit Agreement to be due and payable. Pursuant to the New Senior Secured Credit Agreement, CNO agreed to a number of covenants and other provisions that restrict the Company’s ability to borrow money and pursue some operating activities without the prior consent of the lenders.We also agreed to meet or maintain various financial ratios and balances.Our ability to meet these financial tests and maintain ratings may be affected by events beyond our control.There are several conditions or circumstances that could lead to an event of default under the New Senior Secured Credit Agreement, as described below. The New Senior Secured Credit Agreement prohibits or restricts, among other things, CNO’s ability to: • incur or guarantee additional indebtedness (including, for this purpose, reimbursement obligations under letters of credit, except to the extent such reimbursement obligations relate to letters of credit issued in connection with reinsurance transactions entered into in the ordinary course of business) or issue preferred stock; •pay dividends or make other distributions to shareholders; •purchase or redeem capital stock or subordinated indebtedness; 25 •make certain investments; •create liens; • incur restrictions on CNO’s ability and the ability of CNO’s subsidiaries to pay dividends or make other payments to CNO; •sell assets, including capital stock of CNO’s subsidiaries; •consolidate or merge with or into other companies or transfer all or substantially all of our assets; and •engage in transactions with affiliates; in each case subject to important exceptions and qualifications as set forth in the New Senior Secured Credit Agreement. These provisions represent significant restrictions on the manner in which we may operate our business.If we default under any of these provisions, the lenders will be able to declare the outstanding principal amount of the term loan, accrued and unpaid interest and all other amounts owing or payable thereunder to be due and payable.If that were to occur, we would likely not have sufficient liquidity to repay amounts due under the New Senior Secured Credit Agreement in full or any of our other debts which may be accelerated as a result of any such default. Pursuant to the New Senior Secured Credit Agreement, unless our Debt to Total Capitalization Ratio (as defined in the New Senior Secured Credit Agreement) is less than or equal to 20 percent and either (A)Bankers Life, Washington National and Colonial Penn have financial strength ratings of not less than either “A-” (stable) from A.M. Best or (B)the senior secured term loan facility under the New Senior Secured Credit Agreement has a rating of not less than “BBB-” (stable) from S&P and “Baa3” (stable) from Moody’s, we will be required to make mandatory prepayments with all or a portion of the proceeds from the following transactions or events: (i)certain equity issuances; (ii)certain asset sales; and (iii)certain casualty events. In addition, the New Senior Secured Credit Agreement requires the Company to maintain:(i) a debt to total capitalization ratio of not more than 30 percent (such ratio was 19.99 percent at December 31, 2010); (ii) an interest coverage ratio of not less than 2.00 to 1.00 for each rolling four quarters (or, if less, the number of full fiscal quarters commencing after the effective date of the New Senior Secured Credit Agreement) (such ratio was not applicable for the period ended December 31, 2010); (iii) an aggregate ratio of total adjusted capital to company action level risk-based capital for the Company’s insurance subsidiaries of not less than 225 percent on or prior to December 31, 2011 and 250 percent thereafter (such ratio was 332 percent at December 31, 2010); and (iv) a combined statutory capital and surplus for the Company’s insurance subsidiaries of at least $1,200.0 million (combined statutory capital and surplus at December 31, 2010, was $1,596.4 million). These covenants may place significant restrictions on the manner in which we may operate our business and our ability to meet these financial covenants may be affected by events beyond our control.If we default under any of these covenants, the lenders could declare the outstanding principal amount of the term loan, accrued and unpaid interest and all other amounts owing and payable thereunder to be immediately due and payable, which would have material adverse consequences to us.If the lenders under the New Senior Secured Credit Agreement elect to accelerate the amounts due, the holders of the 7.0% Debentures, the 9.0% Senior Secured Notes and the Senior Health Note could elect to take similar action with respect to those debts.If that were to occur, we would not have sufficient liquidity to repay our indebtedness. If in future periods we are not able to demonstrate that we will be in compliance with the financial covenant requirements in the New Senior Secured Credit Agreement for at least 12months following the date of the financial statements, management may conclude there is substantial doubt about our ability to continue as a going concern and the audit opinion that we would receive from our independent registered public accounting firm may include an explanatory paragraph regarding our ability to continue as a going concern.Such an opinion would be in breach of the covenants in the New Senior Secured Credit Agreement.If the circumstances leading to the substantial doubt were not cured prior to the issuance of the audit opinion, or we were unable to obtain a waiver on the going concern opinion requirement within 30days after notice from the lenders, it would be an event of default entitling the lenders to declare the outstanding principal amount of term loan, accrued and unpaid interest and all other amounts due and payable thereunder to be due and payable.If an 26 event of default were to occur, it is highly probable that we would not have sufficient liquidity to repay our bank indebtedness in full or any of our other indebtedness which could also be accelerated as a result of the default. The obligations under the New Senior Secured Credit Agreement and the 9.0% Senior Secured Notes are guaranteed by our current and future domestic subsidiaries, other than our insurance subsidiaries and certain immaterial subsidiaries.CDOC’s guarantee under the 9.0% Senior Secured Notes and the New Senior Secured Credit Agreement is secured by a lien on substantially all of the assets of our primary non-insurance company subsidiaries, as defined in the New Senior Secured Credit Agreement (collectively, the “Subsidiary Guarantors”), including the stock of Conseco Life Insurance Company of Texas (“Conseco Life of Texas”) (which is the parent of Bankers Life, Bankers Conseco Life Insurance Company (“Bankers Conseco Life”) and Colonial Penn), Washington National and Conseco Life.If we fail to make the required payments, do not meet the financial covenants or otherwise default on the terms of the New Senior Secured Credit Agreement or the 9.0% Senior Secured Notes, the stock of Conseco Life of Texas, Washington National and Conseco Life could be transferred to the lenders under the New Senior Secured Credit Agreement and the holders of the 9.0% Senior Secured Notes.Any such transfer would have a material adverse effect on our business, financial condition and results of operations. Our current credit ratings may adversely affect our ability to access capital and the cost of such capital, which could have a material adverse effect on our financial condition and results of operations. On December 21, 2010, S&P upgraded the rating on CNO’s senior secured debt to “B” from “B-”.On December17, 2009, S&P upgraded the rating on CNO’s senior secured debt to “B-” from “CCC”.In S&P’s view, an obligation rated “B” is more vulnerable to nonpayment than obligations rated “BB”, but the obligor currently has the capacity to meet its financial commitment on the obligation.Adverse business, financial, or economic conditions will likely impair the obligor’s capacity or willingness to meet its financial commitment on the obligation.S&P has a total of 22 separate categories rating senior debt, ranging from “AAA (Extremely Strong)” to “D (Payment Default).” There are fourteen ratings above CNO’s “B” rating and seven ratings that are below its rating.On December 21, 2010, Moody’s upgraded the rating on CNO’s senior secured debt to “B1” from “B2”.On May26, 2010, Moody’s upgraded the rating on CNO’s senior secured debt to “B2”, from “Caa1”.In Moody’s view, an obligation rated “B” generally lacks the characteristics of a desirable investment and assurance of interest and principal payments or maintenance of other terms of the contract over any long period of time may be small.Moody’s has a total of 21 separate categories in which to rate senior debt, ranging from “Aaa (Exceptional)” to “C (Lowest Rated).” There are 13 ratings above CNO’s “B1” rating and seven ratings that are below its rating.If we were to require additional capital, either to refinance our existing indebtedness or for any other reason, our current senior debt ratings, as well as conditions in the credit markets generally, could restrict our access to such capital and adversely affect its cost. CNO is a holding company and its liquidity and ability to meet its obligations may be constrained by the ability of CNO’s insurance subsidiaries to distribute cash to it. CNO and CDOC are holding companies with no business operations of their own.CNO and CDOC depend on their operating subsidiaries for cash to make principal and interest payments on debt and to pay administrative expenses and income taxes.CNO and CDOC receive cash from insurance subsidiaries, consisting of dividends and distributions, principal and interest payments on surplus debentures and tax-sharing payments, as well as cash from their non-insurance subsidiaries consisting of dividends, distributions, loans and advances.Deterioration in the financial condition, earnings or cash flow of these significant subsidiaries for any reason could hinder the ability of such subsidiaries to pay cash dividends or other disbursements to CNO and/or CDOC, which would limit our ability to meet our debt service requirements and satisfy other financial obligations.In addition, CNO may elect to contribute additional capital to certain insurance subsidiaries to strengthen their surplus for covenant compliance or regulatory purposes (including, for example, maintaining adequate RBC levels) or to provide the capital necessary for growth, in which case it is less likely that its insurance subsidiaries would pay CNO dividends.Accordingly, this could limit CNO’s ability to meet debt service requirements and satisfy other holding company financial obligations. CNO receives dividends and other payments from CDOC and from certain non-insurance subsidiaries.CDOC receives dividends and surplus debenture interest payments from our insurance subsidiaries and payments from certain of our non-insurance subsidiaries.Payments from our non-insurance subsidiaries to CNO or CDOC, and payments from CDOC to CNO, do not require approval by any regulatory authority or other third party.However, the payment of dividends or surplus debenture interest by our insurance subsidiaries to CDOC is subject to state insurance department regulations and may be prohibited by insurance regulators if they determine that such dividends or other payments could be adverse to our policyholders or contract holders.Insurance regulations generally permit dividends to be paid from statutory earned surplus of the insurance company without regulatory approval for any 12-month period in amounts equal to the greater of (or in a few states, the lesser of): 27 •statutory net gain from operations or statutory net income for the prior year,or • 10 percent of statutory capital and surplus as of the end of the preceding year (excluded from this calculation would be the $76.1 million of additional surplus recognized due to temporary modifications in statutory prescribed practices related to certain deferred tax assets). This type of dividend is referred to as “ordinary dividends”.Any dividends in excess of these levels require the approval of the director or commissioner of the applicable state insurance department.This type of dividend is referred to as “extraordinary dividends”.In 2010, our insurance subsidiaries paid extraordinary dividends of $166.0 million to CDOC and an aggregate of $114.4 million was paid by CDOC to our insurance subsidiaries in the form of capital contributions.Accordingly, during 2010, the cash dividends we received from our insurance subsidiaries exceeded capital contributions by $51.6 million.Each of the immediate insurance subsidiaries of CDOC had negative earned surplus at December 31, 2010.As a result, any dividend payments from the insurance subsidiaries to the holding company will require the prior approval of the director or commissioner of the applicable state insurance department.While the payment of dividends does require regulatory approval, CNO expects to receive regulatory approval for future dividends from its subsidiaries, but there can be no assurance that such payments will be approved or that the financial condition of our insurance subsidiaries will not change, making future approvals less likely. We generally strive to maintain capital and surplus levels in our insurance subsidiaries in an amount that is sufficient to maintain a minimum consolidated RBC ratio of approximately 300 percent and will typically cause our insurance subsidiaries to pay ordinary dividends or request regulatory approval for extraordinary dividends when the consolidated RBC ratio exceeds such level and we have concluded the capital level in each of our insurance subsidiaries is adequate to support their business and projected growth.As required by applicable insurance regulations, we calculate the RBC ratio of our insurance company subsidiaries as of December31 of each year.In addition, for purposes of a covenant in our New Senior Secured Credit Agreement, we calculate the consolidated RBC ratio ofour insurance company subsidiaries quarterly by dividing our consolidated TAC (the sum of the TAC of Washington National, Conseco Life, Conseco Life of Texas, Bankers Life, Colonial Penn and Bankers Conseco Life minus the equity in the TAC of Bankers Life, Colonial Penn and Bankers Conseco Life (the subsidiaries of Conseco Life of Texas) included in the TAC of Conseco Life of Texas) by our consolidated RBC (the RBC calculated for all of our insurance company subsidiaries based on an aggregation of our insurance company subsidiaries’ data on a pro forma basis, as if they were one entity).The consolidated RBC ratio of our insurance company subsidiaries was 332 percent at December 31, 2010.See the risk factor above entitled “The New Senior Secured Credit Agreement contains various restrictive covenants and required financial ratios that limit our operating flexibility.The violation of one or more loan covenant requirements will entitle our lenders to declare all outstanding amounts under the New Senior Secured Credit Agreement to be due and payable”.We expect to receive regulatory approval for future dividends from our subsidiaries, but there can be no assurance that such payments will be approved or that the financial condition of our insurance subsidiaries will not change, making future approvals less likely. Interest payments on surplus debentures from Conseco Life of Texas do not require additional approval provided the RBC ratio of Conseco Life of Texas exceeds 100 percent (but do require prior written notice to the Texas state insurance department).The RBC ratio of Conseco Life of Texas was 262 percent at December 31, 2010.Dividends and other payments from our non-insurance subsidiaries, including 40|86 Advisors and CNO Services, LLC, to CNO or CDOC do not require approval by any regulatory authority or other third party.However, insurance regulators may prohibit payments by our insurance subsidiaries to parent companies if they determine that such payments could be adverse to our policyholders or contractholders. In addition, although we are under no obligation to do so, we may elect to contribute additional capital to strengthen the surplus of certain insurance subsidiaries for covenant compliance or regulatory purposes or to provide the capital necessary for growth.Any election regarding the contribution of additional capital to our insurance subsidiaries could affect the ability of our top tier insurance subsidiaries to pay dividends.The ability of our insurance subsidiaries to pay dividends is also impacted by various criteria established by rating agencies to maintain or receive higher ratings and by the capital levels that we target for our insurance subsidiaries, as well as RBC and statutory capital and surplus compliance requirements under the New Senior Secured Credit Agreement. In addition, Washington National may not distribute funds to any affiliate or shareholder, without prior notice to the Florida Office of Insurance Regulation, in accordance with an order from the Florida Office of Insurance Regulation. 28 The following table sets forth the aggregate amount of (i)dividends and other distributions that our insurance subsidiaries paid to us; and (ii)capital contributions paid by us, to our insurance subsidiaries in each of the last three fiscal years (dollars in millions): Years ended December 31, Dividends $ $ $ Surplus debenture interest Fees for services provided pursuant to service agreements Tax sharing payments Total dividends and other distributions paid by its subsidiaries Total capital contributions paid to insurance subsidiaries ) - ) Excess of dividends and other distributions over capital contributions $ $ $ There are risks to our business associated with the current economic environment. Over the past three years, the U.S. economy has experienced unprecedented credit and liquidity issues and entered into a recession.Following several years of rapid credit expansion, a contraction in mortgage lending coupled with substantial declines in home prices and rising mortgage defaults, resulted in significant write-downs of asset values by financial institutions, including government-sponsored entities and major commercial and investment banks.These write-downs, initially of mortgage-backed securities but spreading to many sectors of the related credit markets, and to related credit default swaps and other derivative securities, caused many financial institutions to seek additional capital, to merge with larger and stronger institutions, to be subsidized by the U.S.government and, in some cases, to fail.These factors, combined with declining business and consumer confidence and increased unemployment, precipitated an economic slowdown.Although the recession may have ended, the risk of elevated unemployment remains. Even under more favorable market conditions, general factors such as the availability of credit, consumer spending, business investment, capital market conditions and inflation affect our business.For example, in an economic downturn, higher unemployment, lower family income, lower corporate earnings, lower business investment and lower consumer spending may depress the demand for life insurance, annuities and other insurance products.In addition, this type of economic environment may result in higher lapses or surrenders of policies.Accordingly, the risks we face related to general economic and business conditions are more pronounced given the severity and magnitude of the recent adverse economic and market conditions. More specifically, our business is exposed to the performance of the debt and equity markets.Adverse market conditions can affect the liquidity and value of our investments.The manner in which debt and equity market performance and changes in interest rates have affected, and will continue to affect, our business, financial condition, growth and profitability include, but are not limited to, the following: • The value of our investment portfolio has been materially affected in recent periods by changes in market conditions which resulted in, and may continue to result in, substantial realized and/or unrealized losses.For example, in 2008, the value of our investments decreased by $2.5billion due to net unrealized losses on investments.Certain types of securities in our investment portfolio, such as structured securities supported by residential and commercial mortgages, have been disproportionately affected.Although the value of our investments increased on an aggregate basis in 2009 and 2010, future adverse capital market conditions could result in additional realized and/or unrealized losses. • Changes in interest rates also affect our investment portfolio.In periods of increasing interest rates, life insurance policy loans, surrenders and withdrawals could increase as policyholders seek investments with higher returns.This could require us to sell invested assets at a time when their prices are depressed by the increase in interest rates, which could cause us to realize investment losses.Conversely, during periods of declining interest rates, we could experience increased premium payments on products with flexible premium features, repayment of policy loans and increased percentages of policies remaining inforce.We would obtain lower returns on investments made with these cash flows.In addition, borrowers may prepay or redeem bonds in our investment portfolio so that we might have to reinvest those proceeds in lower-yielding investments.As a consequence of 29 these factors, we could experience a decrease in the spread between the returns on our investment portfolio and amounts credited to policyholders and contract owners, which could adversely affect our profitability. • The attractiveness of certain of our products may decrease because they are linked to the equity markets and assessments of our financial strength, resulting in lower profits.Increasing consumer concerns about the returns and features of our products or our financial strength may cause existing customers to surrender policies or withdraw assets, and diminish our ability to sell policies and attract assets from new and existing customers, which would result in lower sales and fee revenues. Our investment portfolio is subject to several risks that may diminish the value of our invested assets and negatively impact our profitability, our financial condition, our liquidity and our ability to continue to comply with the financial covenants under the New Senior Secured Credit Agreement. The value of our investment portfolio is subject to numerous factors, which may be difficult to predict, and are often beyond our control.These factors include, but are not limited to, the following: • changes in interest rates and credit spreads, which can reduce the value of our investments as further discussed in the risk factor below entitled “Changing interest rates may adversely affect our results of operations”; • changes in patterns of relative liquidity in the capital markets for various asset classes; • changes in the ability of issuers to make timely repayments, which can reduce the value of our investments.This risk is significantly greater with respect to below-investment grade securities, which comprised 9 percent of our available for sale fixed maturity investments as of December 31, 2010; and • changes in the estimated timing of receipt of cash flows.For example, our structured security investments, which comprised 20 percent of our available for sale fixed maturity investments at December 31, 2010, are subject to risks relating to variable prepayment on the assets underlying such securities, such as mortgage loans.When structured securities prepay faster than expected, investment income may be adversely affected due to the acceleration of the amortization of purchase premiums or the inability to reinvest at comparable yields in lower interest rate environments. We have recorded writedowns of fixed maturity investments, equity securities and other invested assets as a result of conditions which caused us to conclude a decline in the fair value of the investment was other than temporary as follows (excluding any such amounts included in discontinued operations): $149.8 million in 2010 ($146.8 million, prior to the $(3.0) million of impairment losses recognized through accumulated other comprehensive income (loss)); $195.4 million in 2009 ($385.0 million, prior to the $189.6million of impairment losses recognized through accumulated other comprehensive loss); and $162.3million in 2008.Our investment portfolio is subject to the risks of further declines in realizable value.However, we attempt to mitigate this risk through the diversification and active management of our portfolio. In the event of substantial product surrenders or policy claims, we may choose to maintain highly liquid, and potentially lower-yielding, assets or to sell assets at a loss, thereby eroding the performance of our portfolio. Because a substantial portion of our operating results are derived from returns on our investment portfolio, significant losses in the portfolio may have a direct and materially adverse impact on our results of operations.In addition, losses on our investment portfolio could reduce the investment returns that we are able to credit to our customers of certain products, thereby impacting our sales and eroding our financial performance.Investment losses may also reduce the capital of our insurance subsidiaries, which may cause us to make additional capital contributions to those subsidiaries or may limit the ability of the insurance subsidiaries to make dividend payments to the holding company.In addition, future investment losses could cause us to be in violation of the financial covenants under the New Senior Secured Credit Agreement. Deteriorating financial performance of securities collateralized by mortgage loans and commercial mortgage loans may lead to writedowns, which could have a material adverse effect on our results of operations and financial condition. Changes in mortgage delinquency or recovery rates, declining real estate prices, changes in credit or bond insurer credit ratings, challenges to the validity of foreclosures and the quality of service provided by service providers on securities in our portfolios could lead us to determine that writedowns are appropriate in the future. 30 The determination of the amount of realized investment losses recorded as impairments of our investments is highly subjective and could have a material adverse effect on our operating results and financial condition. The determination of realized investment losses recorded as impairments varies by investment type and is based upon our ongoing evaluation and assessment of known risks.We consider a wide range of factors about the issuer and use our best judgment in evaluating the cause of a decline in estimated fair value and in assessing prospects for recovery.Inherent in our evaluation are assumptions and estimates about the operations of the issuer and its future earnings potential.Such evaluations and assessments are revised as conditions change and new information becomes available.We update our evaluations regularly and reflect changes in realized investment gains and losses from impairments in operating results as such evaluations are revised.Our assessment of whether unrealized losses are other-than-temporary impairments requires significant judgment and future events may occur, or additional information may become available, which may necessitate future impairments of securities in our portfolio.Historical trends may not be indicative of future other-than- temporary impairments.For example, the cost of our fixed maturity and equity securities is adjusted for impairments in value deemed to be other than temporary in the period in which the determination is made.The assessment of whether impairments have occurred is based on our case-by-case evaluation of the underlying reasons for the decline in fair value. The valuation determination of our fixed maturity securities results in unrealized net investment gains and losses and is highly subjective and could materially impact our operating results and financial condition. In determining fair value, we generally utilize market transaction data for the same or similar instruments.The degree of management judgment involved in determining fair values is inversely related to the availability of market observable information.Since significant observable market inputs are not available for certain securities, it may be difficult to value them.The fair value of financial assets and financial liabilities may differ from the amount actually received to sell an asset or the amount paid to transfer a liability in an orderly transaction between market participants at the measurement date.Moreover, the use of different valuation assumptions may have a material effect on the fair values of the financial assets and financial liabilities.As of December31, 2010 and 2009, our total unrealized net investment gains (losses) before adjustments for insurance intangibles and deferred income taxes were $.5 billion and $(.5) billion, respectively. Litigation and regulatory investigations are inherent in our business, may harm our financial strength and reputation and negatively impact our financial results. Insurance companies historically have been subject to substantial litigation.In addition to the traditional policy claims associated with their businesses, insurance companies face class action suits and derivative suits from shareholders and/or policyholders.We also face significant risks related to regulatory investigations and proceedings.The litigation and regulatory matters we are, have been, or may become, subject to include matters related to sales, marketing and underwriting practices, payment of contingent or other sales commissions, claim payments and procedures, product design, product disclosure, administration, additional premium charges for premiums paid on a periodic basis, calculation of cost of insurance charges, changes to certain non-guaranteed policy features, denial or delay of benefits, charging excessive or impermissible fees on products and recommending unsuitable products to customers.Certain of our insurance policies allow or require us to make changes based on experience to certain non-guaranteed elements such as cost of insurance charges, expense loads, credited interest rates and policyholder bonuses.We intend to make changes to certain non-guaranteed elements in the future.In some instances in the past, such action has resulted in litigation and similar litigation may arise in the future.Our exposure (including the potential adverse financial consequences of delays or decisions not to pursue changes to certain non-guaranteed elements), if any, arising from any such action cannot presently be determined.Our pending legal and regulatory proceedings include matters that are specific to us, as well as matters faced by other insurance companies.State insurance departments have focused and continue to focus on sales, marketing and claims payment practices and product issues in their market conduct examinations.Negotiated settlements of class action and other lawsuits have had a material adverse effect on the business, financial condition and results of operations of our insurance companies.We are, in the ordinary course of our business, a plaintiff or defendant in actions arising out of our insurance business, including class actions and reinsurance disputes, and, from time to time, we are also involved in various governmental and administrative proceedings and investigations and inquiries such as information requests, subpoenas and books and record examinations, from state, federal and other authorities.The ultimate outcome of these lawsuits and regulatory proceedings and investigations cannot be predicted with certainty.In the event of an unfavorable outcome in one or more of these matters, the ultimate liability may be in excess of liabilities we have established and could have a material adverse effect on our business, financial condition, results of operations or cash flows.We could also suffer significant reputational harm as a result of such litigation, regulatory proceedings or investigations, including harm flowing from regulator actions to assert supervision or control over our business, which could have a material adverse effect on our business, financial condition, results of operations or cash flows. 31 If our subsidiary, Conseco Life, is unable to implement anticipated changes to certain non-guaranteed elements, the reserves on our interest-sensitive life insurance blocks may prove to be inadequate, requiring us to increase liabilities which may have a material adverse effect on our results of operations and our financial condition and on the results of operations and financial condition of Conseco Life. In establishing the net liabilities for our interest-sensitive life insurance products, we make estimates and assumptions using management’s best judgments.These estimates and assumptions include mortality, lapse rates, investment experience and expense levels including charges to policyholders which, under some of our policies, we are allowed or required to make based on experience to certain non-guaranteed elements (“NGEs”) such as cost of insurance charges, expense loads, credited interest rates and policyholder bonuses.If our estimates and assumptions are incorrect and our reserves prove to be insufficient to cover amounts payable under these policies, we would be required to increase our liabilities, and our financial results could be adversely affected. A substantial block of our interest-sensitive life insurance policies was issued by Conseco Life and its predecessors.These policies are included in our Other CNO Business segment.After Conseco Life notified holders in late 2008 of changes to certain NGEs of their Lifetrend and CIUL3+ interest-sensitive life insurance policies, several state insurance departments began a market conduct examination. After working with state insurance regulators to review the terms of the Lifetrend and CIUL3+ policies, Conseco Life entered into a regulatory settlement agreement with the regulators regarding issues involving these policies, which was effective in June 2010.In addition to the market conduct examination which resulted in the regulatory settlement agreement, Conseco Life has been the defendant in litigation involving NGE changes.See the note to the consolidated financial statements entitled “Commitments and Contingencies – Litigation and Other Legal Proceedings – Other Litigation”).Conseco Life intends to make changes to certain NGEs in the future, and such changes may result in similar litigation.Adverse decisions in any such litigation, delays in the implementation of NGEs, or any other events which limit Conseco Life’s ability to implement changes to NGEs could have a material adverse effect on our results of operations and our financial condition and on the results of operations and financial condition of Conseco Life. The limited historical claims experience on our long-term care products could negatively impact our operations if our estimates prove wrong and we have not adequately set premium rates. In setting premium rates, we consider historical claims information and other factors, but we cannot predict future claims with certainty.This is particularly applicable to our long-term care insurance products, for which we (as well as other companies selling these products) have relatively limited historical claims experience.Long-term care products tend to have fewer claims than other health products such as Medicare supplement, but when claims are incurred, they tend to be much higher in dollar amount and longer in duration.Also, long-term care claims are incurred much later in the life of the policy than most other supplemental health products.As a result of these traits, it is difficult to appropriately price this product.For our long-term care insurance, actual persistency in later policy durations that is higher than our persistency assumptions could have a negative impact on profitability.If these policies remain inforce longer than we assumed, then we could be required to make greater benefit payments than anticipated when the products were priced.Mortality is a critical factor influencing the length of time a claimant receives long-term care benefits.Mortality continues to improve for the general population, and life expectancy has increased.Improvements in actual mortality trends relative to assumptions may adversely affect our profitability. Our Bankers Life segment has offered long-term care insurance since 1985.In recent years, the claims experience on some of Bankers Life long-term care blocks has generally been higher than our pricing expectations and the persistency of these policies has been higher than our pricing expectations, which may result in higher benefit ratios in the future. On November12, 2008, CNO and CDOC completed the Transfer of the stock of Senior Health to the Independent Trust.After the Transfer, we continue to hold long-term care business acquired through previous acquisitions in our Other CNO Business segment.The premiums collected from this block totaled $29.2million in 2010.The experience on this acquired block has generally been worse than the acquired companies’ original pricing expectations.We have received regulatory approvals for numerous premium rate increases in recent years pertaining to these blocks.Even with these rate increases, this block experienced benefit ratios of 210.8 percent in 2010, 186.7 percent in 2009 and 169.6 percent in 2008.If future claims experience continues to be worse than anticipated as our long-term care blocks continue to age, our financial results will be adversely affected.In addition, rate increases may cause existing policyholders to allow their policies to lapse. 32 The occurrence of natural or man-made disasters or a pandemic could adversely affect our financial condition and results of operations. We are exposed to various risks arising out of natural disasters, including earthquakes, hurricanes, floods and tornadoes, and man-made disasters, including acts of terrorism and military actions and pandemics.For example, a natural or man-made disaster or a pandemic could lead to unexpected changes in persistency rates as policyholders and contractholders who are affected by the disaster may be unable to meet their contractual obligations, such as payment of premiums on our insurance policies, deposits into our investment products, and mortgage payments on loans insured by our mortgage insurance policies.They could also significantly increase our mortality and morbidity experience above the assumptions we used in pricing our insurance and investment products.The continued threat of terrorism and ongoing military actions may cause significant volatility in global financial markets, and a natural or man-made disaster or a pandemic could trigger an economic downturn in the areas directly or indirectly affected by the disaster or pandemic.These consequences could, among other things, result in a decline in business and increased claims from those areas, as well as an adverse effect on home prices in those areas, which could result in increased loss experience in our mortgage insurance businesses.Disasters or a pandemic also could disrupt public and private infrastructure, including communications and financial services, which could disrupt our normal business operations. A natural or man-made disaster or a pandemic could also disrupt the operations of our counterparties or result in increased prices for the products and services they provide to us.For example, a natural or man-made disaster or a pandemic could lead to increased reinsurance prices and potentially cause us to retain more risk than we otherwise would retain if we were able to obtain reinsurance at lower prices.In addition, a disaster or a pandemic could adversely affect the value of the assets in our investment portfolio if it affects companies’ ability to pay principal or interest on their securities. The results of operations of our insurance business will decline if our premium rates are not adequate or if we are unable to increase rates. We set the premium rates on our health insurance policies, including long-term care policies and certain life insurance policies, based on facts and circumstances known at the time we issue the policies and on assumptions about numerous variables, including the actuarial probability of a policyholder incurring a claim, the probable size of the claim, maintenance costs to administer the policies and the interest rate earned on our investment of premiums.In setting premium rates, we consider historical claims information, industry statistics, the rates of our competitors and other factors, but we cannot predict with certainty the future actual claims on our products.If our actual claims experience proves to be less favorable than we assumed and we are unable to raise our premium rates to the extent necessary to offset the unfavorable claims experience, our financial results will be adversely affected. We review the adequacy of our premium rates regularly and file proposed rate increases on our health insurance products when we believe existing premium rates are too low.It is possible that we will not be able to obtain approval for premium rate increases from currently pending requests or from future requests.If we are unable to raise our premium rates because we fail to obtain approval in one or more states, our financial results will be adversely affected.Moreover, in some instances, our ability to exit unprofitable lines of business is limited by the guaranteed renewal feature of the policy.Due to this feature, we cannot exit such business without regulatory approval, and accordingly, we may be required to continue to service those products at a loss for an extended period of time.Most of our long-term care business is guaranteed renewable, and, if necessary rate increases are not approved, we would be required to recognize a loss and establish a premium deficiency reserve.During 2010, the financial statements of one of our subsidiaries prepared in accordance with statutory accounting practices prescribed or permitted by regulatory authorities reflected asset adequacy or premium deficiency reserves.Total asset adequacy or premium deficiency reserves for Washington National were $75.3million at December31, 2010.Due to differences between statutory and GAAP insurance liabilities, we were not required to recognize a similar premium deficiency reserve in our consolidated financial statements prepared in accordance with GAAP.The determination of the need for and amount of asset adequacy reserves is subject to numerous actuarial assumptions, including our ability to change non-guaranteed elements related to certain products consistent with contract provisions. If, however, we are successful in obtaining regulatory approval to raise premium rates, the increased premium rates may reduce the volume of our new sales and cause existing policyholders to allow their policies to lapse.This could result in a significantly higher ratio of claim costs to premiums if healthier policyholders who get coverage elsewhere allow their policies to lapse, while policies of less healthy policyholders continue inforce.This would reduce our premium income and profitability in future periods. 33 Most of our supplemental health policies allow us to increase premium rates when warranted by our actual claims experience.These rate increases must be approved by the applicable state insurance departments, and we are required to submit actuarial claims data to support the need for such rate increases.The re-rate application and approval process on supplemental health products is a normal recurring part of our business operations and reasonable rate increases are typically approved by the state departments as long as they are supported by actual claims experience and are not unusually large in either dollar amount or percentage increase.For policy types on which rate increases are a normal recurring event, our estimates of insurance liabilities assume we will be able to raise rates if experience on the blocks warrants such increases in the future. The benefit ratio for our long-term care products included in the Other CNO Business segment has increased in recent periods and was 210.8 percent in 2010, 186.7 percent in 2009 and 169.6 percent in 2008.We will have to continue to raise rates or take other actions with respect to some of these policies or our financial results will be adversely affected. As a result of higher persistency and resultant higher claims in our long-term care block in the Bankers Life segment than assumed in the original pricing, our premium rates were too low.Accordingly, we have been seeking approval from regulatory authorities for rate increases on portions of this business.Many of the rate increases have been approved by regulators and implemented.However, it is possible that we will not be able to obtain approval for all or a portion of the premium rate increases from currently pending requests or future requests.If we are unable to obtain these rate increases, the profitability of these policies and the performance of this block of business will be adversely affected.In addition, such rate increases may reduce the volume of our new sales and cause existing policyholders to allow their policies to lapse, resulting in reduced profitability. We have implemented and will continue to implement from time to time and when actuarially justified, premium rate increases in our long-term care business.In some cases, we offer policyholders the opportunity to reduce their coverage amounts or accept non-forfeiture benefits as alternatives to increasing their premium rates.The financial impact of our rate increase actions could be adversely affected by policyholder anti-selection, meaning that policyholders who are less likely to incur claims may lapse their policies or reduce their benefits, while policyholders who are more likely to incur claims may maintain full coverage and accept their rate increase. We previously identified a material weakness in our internal control over financial reporting which has been remediated, and our business may be adversely affected if we fail to maintain effective controls over financial reporting. We previously identified a material weakness in internal controls over the actuarial reporting processes related to the design of controls to ensure the completeness and accuracy of certain inforce policies.Remediation efforts to enhance controls over the actuarial reporting process have been completed and the controls we implemented to address the weakness were determined to be effective as of December 31, 2010. We face the risk that, notwithstanding our efforts to date to identify and remedy the material weakness in our internal control over financial reporting, we may discover other material weaknesses in the future and the cost of remediating the material weakness could be high and could have a material adverse effect on our financial condition and results of operations. Our ability to use our existing Net Operating Losses may be limited by certain transactions, and an impairment of existing Net Operating Losses could cause us to breach the debt to total capitalization covenant of the New Senior Secured Credit Agreement. As of December 31, 2010, we had approximately $4.4billion of federal tax NOLs and $1.0billion of capital loss carry-forwards, resulting in a deferred tax asset of approximately $1.9billion, expiring in years 2011 through 2029.Section 382 of the Code imposes limitations on a corporation’s ability to use its NOLs when it undergoes a 50 percent “ownership change” over a three year period.Although we underwent an ownership change in 2003 as the result of our reorganization, the timing and manner in which we will be able to utilize our NOLs is not currently limited by Section382. We regularly monitor ownership changes (as calculated for purposes of Section382)based on available information and, as of December 31, 2010, our analysis indicated that we were below the 50 percent ownership change threshold that would limit our ability to utilize our NOLs.However, after the common stock issuance to Paulson& Co. Inc. (“Paulson”)and CNO’s public offering of common stock in 2009, we were close to the 50 percent ownership change level.As a result, any future transaction or transactions and the timing of such transaction or transactions could trigger an additional ownership 34 change under Section382.Such transactions may include, but are not limited to, additional repurchases or issuances of common stock, including upon conversion of CNO’s outstanding 7.0% Debentures (including conversion pursuant to a make whole adjustment event) or exercise of the warrants sold to Paulson, or acquisitions or sales of shares of CNO’s stock by certain holders of its shares, including persons who have held, currently hold or may accumulate in the future 5 percent or more of CNO’s outstanding common stock (“5 Percent Shareholders”) for their own account.In January 2009, CNO’s board of directors adopted a Section382 Rights Agreement that is designed to protect shareholder value by preserving the value of our NOLs.The Section 382 Rights Agreement provides a strong economic disincentive for any one shareholder knowingly, and without the approval of the board, to become a 5 Percent Shareholder and for any of the 5 Percent Shareholders as of the date of the Section 382 Rights Agreement to increase their ownership stake by more than 1 percent of the shares of CNO’s common stock then outstanding, and thus limits the uncertainty with regard to the potential for future ownership changes.However, despite the strong economic disincentives of the Section 382 Rights Agreement, shareholders may elect to increase their ownership, including beyond the limits set by the Section 382 Rights Agreement, and thus adversely affect CNO’s ownership shift calculations.To further protect against the possibility of triggering an ownership change under Section 382, the Company’s shareholders approved an amendment to CNO’s certificate of incorporation designed to prevent certain transfers of common stock which could otherwise adversely affect our ability to use our NOLs.See the note to the consolidated financial statements entitled “Income Taxes” for further information regarding the Section 382 Rights Agreement, the Section 382 Charter Amendment and the Company’s NOLs. Additionally, based on the advice of our tax advisor, we have taken the position that the 7.0% Debentures are not treated as stock for purposes of Section382 and do not trigger an ownership change.However, the IRS may not agree with our position.If the IRS were to succeed in challenging this position, the issuance of the 7.0% Debentures would push us above the 50 percent ownership change level described above and trigger an ownership change under Section382. If an ownership change were to occur for purposes of Section382, we would be required to calculate an annual limitation on the amount of our taxable income that may be offset by NOLs arising prior to such ownership change.That limitation would apply to all of our current NOLs.The annual limitation would be calculated based upon the fair market value of our equity at the time of such ownership change, multiplied by a federal long-term tax exempt rate (3.67 percent at December 31, 2010), and would eliminate our ability to use a substantial portion of our NOLs to offset future taxable income. Additionally, the writedown of our deferred tax assets that would occur in the event of an ownership change for purposes of Section382 could cause us to breach the debt to total capitalization covenant, which will be included in the New Senior Secured Credit Agreement. The value of our deferred tax assets may be impaired to the extent our future profits are less than we have projected and such impairment may have a material adverse effect on our results of operations and our financial condition. As of December 31, 2010, we had net deferred tax assets of $.8billion.Our income tax expense includes deferred income taxes arising from temporary differences between the financial reporting and tax bases of assets and liabilities, capital loss carry-forwards and NOLs.We evaluate the realizability of our deferred income tax assets and assess the need for a valuation allowance on an ongoing basis.In evaluating our deferred income tax assets, we consider whether it is more likely than not that the deferred income tax assets will be realized.The ultimate realization of our deferred income tax assets depends upon generating sufficient future taxable income during the periods in which our temporary differences become deductible and before our capital loss carry-forwards and NOLs expire.Additionally, the value of our deferred tax assets would be significantly impaired if we were to undergo a 50 percent “ownership change” for purposes of Section382 of the Code, as discussed in the risk factor immediately above.Our assessment of the realizability of our deferred income tax assets requires significant judgment.Failure to achieve our projections may result in an increase in the valuation allowance in a future period.Any future increase in the valuation allowance would result in additional income tax expense which could have a material adverse effect upon our earnings in the future, and reduce shareholders’ equity. Concentration of our investment portfolios in any particular sector of the economy or type of asset may have an adverse effect on our financial position or results of operations. The concentration of our investment portfolios in any particular industry, group of related industries, asset classes (such as residential mortgage-backed securities and other asset-backed securities), or geographic area could have an adverse effect on its value and performance and, consequently, on our results of operations and financial position.While we seek to mitigate this risk by having a broadly diversified portfolio, events or developments that have a negative impact on any particular industry, group of related industries or geographic area may have an adverse effect on the investment portfolios to the extent that the portfolios are concentrated. 35 Our business is subject to extensive regulation, which limits our operating flexibility and could result in our insurance subsidiaries being placed under regulatory control or otherwise negatively impact our financial results. Our insurance business is subject to extensive regulation and supervision in the jurisdictions in which we operate.Our insurance subsidiaries are subject to state insurance laws that establish supervisory agencies.Such agencies have broad administrative powers including the power to: •grant and revoke business licenses; •regulate and supervise sales practices and market conduct; •establish guaranty associations; •license agents; •approve policy forms; •approve premium rates for some lines of business such as long-term care and Medicare supplement; •establish reserve requirements; •credit for reinsurance; •prescribe the form and content of required financial statements and reports; •determine the reasonableness and adequacy of statutory capital and surplus; •perform financial, market conduct and other examinations; •define acceptable accounting principles;and •regulate the types and amounts of permitted investments. The regulations issued by state insurance agencies can be complex and subject to differing interpretations.If a state insurance regulatory agency determines that one of our insurance company subsidiaries is not in compliance with applicable regulations, the subsidiary is subject to various potential administrative remedies including, without limitation, monetary penalties, restrictions on the subsidiary’s ability to do business in that state and a return of a portion of policyholder premiums.In addition, regulatory action or investigations could cause us to suffer significant reputational harm, which could have an adverse effect on our business, financial condition and results of operations. Our insurance subsidiaries are also subject to RBC requirements.These requirements were designed to evaluate the adequacy of statutory capital and surplus in relation to investment and insurance risks associated with asset quality, mortality and morbidity, asset and liability matching and other business factors.The requirements are used by states as an early warning tool to discover companies that may be weakly-capitalized for the purpose of initiating regulatory action.Generally, if an insurer’s RBC falls below specified levels, the insurer is subject to different degrees of regulatory action depending upon the magnitude of the deficiency.The 2010 statutory annual statements to be filed with the state insurance regulators of each of our insurance subsidiaries are expected to reflect TAC in excess of the levels subjecting the subsidiaries to any regulatory action. Our reserves for future insurance policy benefits and claims may prove to be inadequate, requiring us to increase liabilities which results in reduced net income and shareholders’ equity. Liabilities for insurance products are calculated using management’s best judgments, based on our past experience and standard actuarial tables of mortality, morbidity, lapse rates, investment experience and expense levels.For our health insurance business, we establish an active life reserve, a liability for due and unpaid claims, claims in the course of settlement, incurred but not reported claims, and a reserve for the present value of amounts on incurred claims not yet due.We establish reserves based on assumptions and estimates of factors either established at the fresh-start date for business inforce or considered when we set premium rates for business written after that date. 36 Many factors can affect these reserves and liabilities, such as economic and social conditions, inflation, hospital and pharmaceutical costs, changes in life expectancy, regulatory actions, changes in doctrines of legal liability and extra-contractual damage awards.Therefore, the reserves and liabilities we establish are necessarily based on estimates, assumptions, industry data and prior years’ statistics.It is possible that actual claims will materially exceed our reserves and have a material adverse effect on our results of operations and financial condition.We have incurred significant losses beyond our estimates as a result of actual claim costs and persistency of our long-term care business included in our Bankers Life and Other CNO Business segments.The insurance policy benefits incurred for our long-term care products in our Bankers Life segment were $666.3 million, $635.8 million and $672.0 million in 2010, 2009 and 2008, respectively.The benefit ratios for our long-term care products in our Bankers Life segment were 113.7 percent, 105.2 percent and 107.6 percent in 2010, 2009 and 2008, respectively.The benefit ratios for our long-term care products in our Other CNO Business segment were 210.8 percent, 186.7 percent and 169.6 percent in 2010, 2009 and 2008, respectively.The insurance policy benefits incurred for our long-term care products in our Other CNO Business segment were $63.0 million, $59.9 million and $58.7 million in 2010, 2009 and 2008, respectively.Our financial performance depends significantly upon the extent to which our actual claims experience and future expenses are consistent with the assumptions we used in setting our reserves.If our assumptions with respect to future claims are incorrect, and our reserves prove to be insufficient to cover our actual losses and expenses, we would be required to increase our liabilities, and our financial results could be adversely affected. We may be required to accelerate the amortization of deferred acquisition costs or the present value of future profits. Deferred acquisition costs represent the costs that vary with, and are primarily related to, producing new insurance business.The present value of future profits represents the value assigned to the right to receive future cash flows from contracts existing at the Effective Date.The balances of these accounts are amortized over the expected lives of the underlying insurance contracts.On an ongoing basis, we test these accounts recorded on our balance sheet to determine if these amounts are recoverable under current assumptions.In addition, we regularly review the estimates and assumptions underlying these accounts for those products for which we amortize deferred acquisition costs or the present value of future profits in proportion to gross profits or gross margins.If facts and circumstances change, these tests and reviews could lead to reduction in the balance of those accounts that could have an adverse effect on the results of our operations and our financial condition. Our operating results will suffer if policyholder surrender levels differ significantly from our assumptions. Surrenders of our annuities and life insurance products can result in losses and decreased revenues if surrender levels differ significantly from assumed levels.At December 31, 2010, approximately 23 percent of our total insurance liabilities, or approximately $5.6 billion, could be surrendered by the policyholder without penalty.The surrender charges that are imposed on our fixed rate annuities typically decline during a penalty period, which ranges from five to twelve years after the date the policy is issued.Surrender charges are eliminated after the penalty period.Surrenders and redemptions could require us to dispose of assets earlier than we had planned, possibly at a loss.Moreover, surrenders and redemptions require faster amortization of either the acquisition costs or the commissions associated with the original sale of a product, thus reducing our net income.We believe policyholders are generally more likely to surrender their policies if they believe the issuer is having financial difficulties, or if they are able to reinvest the policy’s value at a higher rate of return in an alternative insurance or investment product. Changing interest rates may adversely affect our results of operations. Our profitability is affected by fluctuating interest rates.While we monitor the interest rate environment and employ asset/liability and hedging strategies to mitigate such impact, our financial results could be adversely affected by changes in interest rates.Our spread-based insurance and annuity business is subject to several inherent risks arising from movements in interest rates.First, interest rate changes can cause compression of our net spread between interest earned on investments and interest credited to customer deposits.Our ability to adjust for such a compression is limited by the guaranteed minimum rates that we must credit to policyholders on certain products, as well as the terms on most of our other products that limit reductions in the crediting rates to pre-established intervals.As of December31, 2010, approximately 40 percent of our insurance liabilities were subject to interest rates that may be reset annually; 41 percent had a fixed explicit interest rate for the duration of the contract; 14 percent had credited rates that approximate the income we earn; and the remainder had no explicit interest rates.Second, if interest rate changes produce an unanticipated increase in surrenders of our spread-based products, we may be forced to sell invested assets at a loss in order to fund such surrenders.Third, the profits from many non-spread-based insurance products, such as long-term care policies, can be adversely affected when interest rates decline 37 because we may be unable to reinvest the cash from premiums received at the interest rates anticipated when we sold the policies.Finally, changes in interest rates can have significant effects on the fair value and performance of our investments in general and specifically on the performance of our structured securities portfolio, including collateralized mortgage obligations, which can affect the timing of cash flows due to changes in the prepayment rate of the loans underlying such securities. We employ asset/liability strategies that are designed to mitigate the effects of interest rate changes on our profitability but do not currently extensively employ derivative instruments for this purpose.We may not be successful in implementing these strategies and achieving adequate investment spreads. We use computer models to simulate our cash flows expected from existing business under various interest rate scenarios.With such estimates, we seek to manage the relationship between the duration of our assets and the expected duration of our liabilities.When the estimated durations of assets and liabilities are similar, exposure to interest rate risk is minimized because a change in the value of assets should be largely offset by a change in the value of liabilities.At December31, 2010, the duration of our fixed income securities (as modified to reflect prepayments and potential calls) was approximately 8.8years, and the duration of our insurance liabilities was approximately 8.7years.We estimate that our fixed maturity securities and short-term investments, net of corresponding changes in insurance acquisition costs, would decline in fair value by approximately $405million if interest rates were to increase by 10 percent from rates as of December31, 2010.This compares to a decline in fair value of $455million based on amounts and rates at December31, 2009.The calculations involved in our computer simulations incorporate numerous assumptions, require significant estimates and assume an immediate change in interest rates without any management reaction to such change.Consequently, potential changes in the values of our financial instruments indicated by the simulations will likely be different from the actual changes experienced under given interest rate scenarios, and the differences may be material.Because we actively manage our investments and liabilities, our net exposure to interest rates can vary over time. General market conditions affect investments and investment income. The performance of our investment portfolio depends in part upon the level of and changes in interest rates, risk spreads, real estate values, market volatility, the performance of the economy in general, the performance of the specific obligors included in our portfolio and other factors that are beyond our control.Changes in these factors can affect our net investment income in any period, and such changes can be substantial. Financial market conditions can also affect our realized and unrealized investment gains (losses).During periods of rising interest rates, the fair values of our investments will typically decline.Conversely, during periods of falling interest rates, the fair values of our investments will typically rise. Our results of operations may be negatively impacted if our initiatives to restructure our insurance operations are unsuccessful or if our planned conversions result in valuation differences. We have implemented several initiatives to improve operating results, including: (i)focusing sales efforts on higher margin products; (ii)reducing operating expenses by eliminating or reducing marketing costs of certain products; (iii)streamlining administrative procedures and reducing personnel; and (iv)increasing retention rates on our more profitable blocks of inforce business.Many of our initiatives address issues resulting from the substantial number of acquisitions of our Predecessor.Between 1982 and 1997, our Predecessor completed 19 transactions involving the acquisitions of 44 separate insurance companies.Our efforts involve improvements to our policy administration procedures and significant systems conversions, such as the elimination of duplicate processing systems for similar business.These initiatives may result in unforeseen expenses, complications or delays, and may be inadequate to address all issues.Some of these initiatives have only recently begun to be executed, and may not ultimately be successfully completed.While our future operating performance depends greatly on the success of these efforts, even if we successfully implement these measures, they alone may not sufficiently improve our results of operations. Conversions to new systems can result in valuation differences between the prior system and the new system.We have recognized such differences in the past.Our planned conversions could result in future valuation adjustments, and these adjustments may have a material adverse effect on future earnings. 38 Our financial position may be negatively impacted if we are unable to achieve our goals. We have identified a number of goals, including growth at Bankers Life, Washington National and Colonial Penn, improving earnings stability and reducing volatility.The continued growth and profitability of those businesses is critical to our overall results.We are also seeking to improve earnings and reduce volatility in our Other CNO Business segment.The failure to achieve these and our other goals could have a material adverse effect on our results of operations, financial condition and the price of our common stock. A decline in the current financial strength rating of our insurance subsidiaries could cause us to experience decreased sales, increased agent attrition and increased policyholder lapses and redemptions. An important competitive factor for our insurance subsidiaries is the ratings they receive from nationally recognized rating organizations.Agents, insurance brokers and marketing companies who market our products, and prospective policyholders view ratings as an important factor in evaluating an insurer’s products.This is especially true for annuity, interest-sensitive life insurance and long-term care products.The current financial strength ratings of our primary insurance subsidiaries from A.M.Best, S&P and Moody’s are “B+ (Good)” (except Conseco Life), “BB” and “Ba1,” respectively.A.M.Best has 16 possible ratings.There are five ratings above our “B+” rating and ten ratings that are below our rating.S&P has 21 possible ratings.There are eleven ratings above our “BB” rating and nine ratings that are below our rating.Moody’s has 21 possible ratings.There are ten ratings above our “Ba1” rating and ten ratings that are below our rating. If our ratings are downgraded, we may experience declining sales of certain of our insurance products, defections of our independent and career sales force, and increased policies being redeemed or allowed to lapse.These events would adversely affect our financial results, which could then lead to ratings downgrades. Competition from companies that have greater market share, higher ratings, greater financial resources and stronger brand recognition, may impair our ability to retain existing customers and sales representatives, attract new customers and sales representatives and maintain or improve our financial results. The supplemental health insurance, annuity and individual life insurance markets are highly competitive.Competitors include other life and accident and health insurers, commercial banks, thrifts, mutual funds and broker-dealers. Our principal competitors vary by product line.Our main competitors for agent-sold long-term care insurance products include Genworth Financial, Inc., John Hancock Financial Services, Northwestern Mutual and Mutual of Omaha. Our main competitors for agent-sold Medicare supplement insurance products include United HealthCare, Blue Cross and Blue Shield Plans, Mutual of Omaha and United American. In some of our product lines, such as life insurance and fixed annuities, we have a relatively small market share.Even in some of the lines in which we are one of the top five writers, our market share is relatively small.For example, while, based on an Individual Long-Term Care Insurance Survey, our Bankers Life segment ranked fifth in annualized premiums of individual long-term care insurance in 2009 with a market share of approximately 5.8 percent, the top four writers of individual long-term care insurance had annualized premiums with a combined market share of approximately 64 percent during the period.In addition, while, based on the NAIC’s 2009 Medicare Supplement Loss Ratios report, our Bankers Life segment was ranked third in direct premiums earned for individual Medicare supplement insurance in 2009 with a market share of 3.8 percent, the top writer of individual Medicare supplement insurance had direct premiums with a market share of 17.0 percent during the period. Many of our major competitors have higher financial strength ratings than we do.Many of our competitors are larger companies that have greater capital, technological and marketing resources and have access to capital at a lower cost.Recent industry consolidation, including business combinations among insurance and other financial services companies, has resulted in larger competitors with even greater financial resources.Furthermore, changes in federal law have narrowed the historical separation between banks and insurance companies, enabling traditional banking institutions to enter the insurance and annuity markets and further increase competition.This increased competition may harm our ability to maintain or improve our profitability. In addition, because the actual cost of products is unknown when they are sold, we are subject to competitors who may sell a product at a price that does not cover its actual cost.Accordingly, if we do not also lower our prices for similar products, we may lose market share to these competitors.If we lower our prices to maintain market share, our profitability will decline. 39 We must attract and retain sales representatives to sell our insurance and annuity products.Strong competition exists among insurance and financial services companies for sales representatives.We compete for sales representatives primarily on the basis of our financial position, financial strength ratings, support services, compensation, products and product features.Our competitiveness for such agents also depends upon the relationships we develop with these agents.Our Predecessor’s bankruptcy continues to be an adverse factor in developing relationships with certain agents.If we are unable to attract and retain sufficient numbers of sales representatives to sell our products, our ability to compete and our revenues and profitability would suffer. Volatility in the securities markets, and other economic factors, may adversely affect our business, particularly our sales of certain life insurance products and annuities. Fluctuations in the securities markets and other economic factors may adversely affect sales and/or policy surrenders of our annuities and life insurance policies.For example, volatility in the equity markets may deter potential purchasers from investing in fixed index annuities and may cause current policyholders to surrender their policies for the cash value or to reduce their investments.In addition, significant or unusual volatility in the general level of interest rates could negatively impact sales and/or lapse rates on certain types of insurance products. Federal and state legislation could adversely affect the financial performance of our insurance operations. During recent years, the health insurance industry has experienced substantial changes, including those caused by healthcare legislation.Recent federal and state legislation and pending legislative proposals concerning healthcare reform contain features that could severely limit, or eliminate, our ability to vary pricing terms or apply medical underwriting standards to individuals, thereby potentially increasing our benefit ratios and adversely impacting our financial results.In particular, Medicare reform could affect our ability to price or sell our products or profitably maintain our blocks inforce.For example, the Medicare Advantage program provides incentives for health plans to offer managed care plans to seniors.The growth of managed care plans under this program could decrease sales of the traditional Medicare supplement products we sell.Some current proposals contain government provided long-term care insurance which could affect the sales of our long-term care products. Proposals currently pending in Congress and some state legislatures may also affect our financial results.These proposals include the implementation of minimum consumer protection standards in all long-term care policies, including: guaranteed premium rates; protection against inflation; limitations on waiting periods for pre-existing conditions; setting standards for sales practices for long-term care insurance; and guaranteed consumer access to information about insurers, including information regarding lapse and replacement rates for policies and the percentage of claims denied.Enactment of any proposal that would limit the amount we can charge for our products, such as guaranteed premium rates, or that would increase the benefits we must pay, such as limitations on waiting periods, or that would otherwise increase the costs of our business, could adversely affect our financial results. On July21, 2010, the Dodd-Frank Act was enacted and signed into law.The Dodd-Frank Act made extensive changes to the laws regulating financial services firms and requires various federal agencies to adopt a broad range of new rules and regulations.Among other provisions, the Dodd-Frank Act provides for a new framework of regulation of over-the-counter (“OTC”) derivatives markets.This will require us to clear certain types of transactions currently traded in the OTC derivative markets and may limit our ability to customize derivative transactions for our needs.In addition, we will likely experience additional collateral requirements and costs associated with derivative transactions. The Dodd-Frank Act also establishes a Financial Stability Oversight Council, which is authorized to subject nonbank financial companies deemed systemically significant to stricter prudential standards and other requirements and to subject such a company to a special orderly liquidation process outside the federal bankruptcy code, administered by the Federal Deposit Insurance Corporation (although insurance company subsidiaries would remain subject to liquidation and rehabilitation proceedings under state law).In addition, the Dodd-Frank Act establishes a Federal Insurance Office within the Department of the Treasury.While not having a general supervisory or regulatory authority over the business of insurance, the director of this office will perform various functions with respect to insurance, including serving as a non-voting member of the Financial Stability Oversight Council and making recommendations to the Council regarding insurers to be designated for more stringent regulation.The director is also required to conduct a study on how to modernize and improve the system of insurance regulation in the United States, including by increased national uniformity through either a federal charter or effective action by the states. 40 Federal agencies have been given significant discretion in drafting the rules and regulations that will implement the Dodd-Frank Act.Consequently, many of the details and much of the impact of the Dodd-Frank Act may not be known for some time.In addition, this legislation mandated multiple studies and reports for Congress, which could result in additional legislative or regulatory action. We cannot predict the requirements of the regulations ultimately adopted under the Dodd-Frank Act, the effect such regulations will have on financial markets generally, or on our businesses specifically, the additional costs associated with compliance with such regulations, or any changes to our operations that may be necessary to comply with the Dodd-Frank Act, any of which could have a material adverse affect on our business, results of operations, cash flows or financial condition. Reinsurance may not be available, affordable or adequate to protect us against losses. As part of our overall risk and capital management strategy, we have historically purchased reinsurance from external reinsurers as well as provided internal reinsurance support for certain risks underwritten by our business segments.The availability and cost of reinsurance protection are impacted by our operating and financial performance as well as conditions beyond our control.For example, volatility in the equity markets and the related impacts on asset values required to fund liabilities may reduce the availability of certain types of reinsurance and make it more costly when it is available, as reinsurers are less willing to take on credit risk in a volatile market.Accordingly, we may be forced to incur additional expenses for reinsurance or may not be able to obtain sufficient new reinsurance on acceptable terms, which could adversely affect our ability to write future business or obtain statutory capital credit for new reinsurance. We face risk with respect to our reinsurance agreements. We transfer exposure to certain risks to others through reinsurance arrangements.Under these arrangements, other insurers assume a portion of our losses and expenses associated with reported and unreported claims in exchange for a portion of policy premiums.The availability, amount and cost of reinsurance depend on general market conditions and may vary significantly.As of December31, 2010, our reinsurance receivables totaled $3.3billion.Our ceded life insurance in-force totaled $14.8billion.Our ten largest reinsurers accounted for 92 percent of our ceded life insurance in-force.We face credit risk with respect to reinsurance.When we obtain reinsurance, we are still liable for those transferred risks if the reinsurer cannot meet its obligations.Therefore, the inability of our reinsurers to meet their financial obligations may require us to increase liabilities, thereby reducing our net income and shareholders’ equity. Our insurance subsidiaries may be required to pay assessments to fund other companies’ policyholder losses or liabilities and this may negatively impact our financial results. The solvency or guaranty laws of most states in which an insurance company does business may require that company to pay assessments up to certain prescribed limits to fund policyholder losses or liabilities of other insurance companies that become insolvent.Insolvencies of insurance companies increase the possibility that these assessments may be required.These assessments may be deferred or forgiven under most guaranty laws if they would threaten an insurer’s financial strength and, in certain instances, may be offset against future premium taxes.We cannot estimate the likelihood and amount of future assessments.Although past assessments have not been material, if there were a number of large insolvencies, future assessments could be material and could have a material adverse effect on our operating results and financial position. 41 ITEM 1B.UNRESOLVED STAFF COMMENTS. None. ITEM 2.PROPERTIES. Our headquarters and the administrative operations of our Washington National and Other CNO Business segments and certain administrative operations of our subsidiaries are located on a Company-owned corporate campus in Carmel, Indiana, immediately north ofIndianapolis.We currently occupy four buildings on the campus with approximately 422,000 square feet of space. Our Bankers Life segment is primarily administered from a facility in downtown Chicago, Illinois.Bankers Life has approximately 222,000 square feet leased under an agreement which expires in 2018.In addition, Bankers Life leases approximately 114,000 square feet of space in its former location, the Merchandise Mart.Approximately 98 percent of that space is subleased through November 2013, the early termination date of the lease.We also lease 247 sales offices in various states totaling approximately 736,000 square feet.These leases generally are short-term in length, with remaining lease terms expiring between 2011 and 2017. Our Colonial Penn segment is administered from a Company-owned office building in Philadelphia, Pennsylvania, with approximately 127,000 square feet.We occupy approximately 60 percent of this space, with unused space leased to tenants. Management believes that this office space is adequate for our needs. ITEM 3.LEGAL PROCEEDINGS. Information required for Item 3 is incorporated by reference to the discussion under the heading “Legal Proceedings” in note 8 “Commitments and Contingencies” to our consolidated financial statements included in Item 8 of this Form 10-K. 42 Executive Officers of the Registrant Officer Positions with CNO, Principal Name and Age (a) Since Occupation and Business Experience (b) C. James Prieur, 59 Since September 2006, chief executive officer.From April 1999 until September 2006, president and chief operating officer of Sun Life Financial, Inc. and chief operating officer of its principal subsidiary, Sun Life Assurance Company. Edward J. Bonach, 57 Since May 2007, executive vice president and chief financial officer. From 2002 until 2007, Mr. Bonach served as chief financial officer of National Life Group. Eric R. Johnson, 50 Since September 2003, chief investment officer of CNO and president and chief executive officer of 40|86 Advisors, CNO’s wholly-owned registered investment advisor.Mr. Johnson has held various investment management positions since joining CNO in 1997. John R. Kline, 53 Since July 2002, senior vice president and chief accounting officer.Mr. Kline has served in various accounting and finance capacities with CNO since 1990. Susan L. Menzel, 45 Since May 2005, executive vice president, human resources. Christopher J. Nickele, 54 Since October 2005, executive vice president, product management and since May 2010, president, Other CNO Business. Scott R. Perry, 48 Since 2006, president of Bankers Life.Employed in various capacities for Bankers Life since 2001. Steven M. Stecher, 50 Since August 2008, president of Washington National.From January 2007 until August 2008, executive vice president, operations.From August 2004 until January 2007, executive vice president of Washington National. Matthew J. Zimpfer, 43 Since June 2008, executive vice president and general counsel. Mr. Zimpfer has held various legal positions since joining CNO in 1998. (a) The executive officers serve as such at the discretion of the Board of Directors and are elected annually. (b) Business experience is given for at least the last five years. 43 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. MARKET INFORMATION The following table sets forth the ranges of high and low sales prices per share for our common stock on the New York Stock Exchange for the quarterly periods beginning January 1, 2009.There have been no dividends paid or declared on our common stock during this period. Period Market price High Low 2009: First Quarter $ $ Second Quarter Third Quarter Fourth Quarter 2010: First Quarter $ $ Second Quarter Third Quarter Fourth Quarter As of February 14, 2011, there were approximately 35,000 holders of the outstanding shares of common stock, including individual participants in securities position listings. 44 PERFORMANCE GRAPH The Performance Graph below compares CNO’s cumulative total shareholder return on its common stock for the period from December31, 2005 through December31, 2010 with the cumulative total return of the Standard& Poor’s 500 Composite Stock Price Index (the “S&P 500 Index”) and the Dow Jones Life Insurance Index.The comparison for each of the periods assumes that $100 was invested on December31, 2005 in each of CNO common stock, the stocks included in the S&P 500 Index and the stocks included in the Dow Jones Life Insurance Index and that all dividends were reinvested.The stock performance shown in this graph represents past performance and should not be considered an indication of future performance of CNO’s common stock. COMPARISON OF CUMULATIVE TOTAL RETURN AMONG CNO FINANCIAL GROUP, S&P DOW JONES LIFE INSURANCE INDEX Cumulative Total Returns 12/31/05 12/31/06 12/31/07 12/31/08 12/31/09 12/31/10 DJ Life Insurance Index $ $ $ $
